          Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 1 of 60



 1   Jennifer Greenblatt (pro hac vice application forthcoming)
     Edward Dumoulin (pro hac vice application forthcoming)
 2   jgreenblatt@goldmanismail.com
     edumoulin@goldmanismail.com
 3
     GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
 4   564 W. Randolph St., Ste. 400
     Chicago, IL 60661
 5   Telephone: (312) 681-6000
     Facsimile: (312) 881-5191
 6
     Rodney M. Hudson (SBN 189363)
 7
     rodney.hudson@dbr.com
 8   Claudia V. Garcia (SBN 306668)
     claudia.garcia@dbr.com
 9   DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center, 27th Floor
10   San Francisco, CA 94111-4180
11   Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
12
     Counsel for Specially Appearing Defendants
13   Bayer HealthCare Pharmaceuticals Inc., Bayer
     Corporation, and Bayer HealthCare LLC
14
                                 UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                                          Case No. 3:19-cv-2932
17   TATSIANA DEROSA; TAMARA TYLER;
     GILBERTO LOPEZ; BONNIE WHEELER,                      NOTICE OF REMOVAL
18
                           Plaintiffs,                    JURY TRIAL DEMANDED
19

20          vs.

21   BAYER HEALTHCARE
     PHARMACEUTICALS INC.; BAYER
22   CORPORATION; BAYER HEALTHCARE
23   LLC; GE HEALTHCARE, INC.; GENERAL
     ELECTRIC COMPANY; BRACCO
24   DIAGNOSTICS INC.; MCKESSON
     CORPORATION; MCKESSON MEDICAL-
25   SURGICAL, INC.; and DOES 1 through 20,
     inclusive,
26

27                         Defendants.

28

                                                  -1-                        Case No. 3:19-cv-2932
                                           NOTICE OF REMOVAL
           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 2 of 60




1           Specially Appearing Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation,

2    and Bayer HealthCare LLC (collectively “Bayer” or the “Bayer Defendants”) hereby remove the

3    above-captioned case pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 from the Superior Court of the

4    State of California for the County of San Francisco to the United States District Court for the

5    Northern District of California. The grounds for removal are as follows:

6                                              BACKGROUND
7           1.      This Court has diversity jurisdiction over this action because no plaintiff is a citizen

8    of the same state as any defendant and the amount in controversy exceeds the jurisdictional
9    minimum. 28 U.S.C. § 1332(a).
10          2.      On April 24, 2019, Plaintiffs Tatsiana DeRosa, Tamara Tyler, Gilberto Lopez, and
11   Bonnie Wheeler (collectively “Plaintiffs”) filed the Complaint against the Bayer Defendants, GE
12   Healthcare, Inc., General Electric Company, Bracco Diagnostics Inc., McKesson Corporation, and
13   McKesson Medical-Surgical, Inc. (all Plaintiffs and Defendants collectively, “the Parties”), in the
14   Superior Court of the State of California for the County of San Francisco in the case captioned
15   Tatsiana DeRosa et al. v. Bayer HealthCare Pharmaceuticals Inc. et al., Case No. CGC-19-575479.
16   Copies of all process, pleadings, and orders in the state-court action are attached to this filing as
17   Exhibit A as required by 28 U.S.C. § 1446(a).
18          3.      Plaintiffs first served the Bayer Defendants with the Complaint on April 25, 2019.

19          4.      In the Complaint, Plaintiffs claim, inter alia, defendants’ FDA-approved gadolinium-

20   based contrast agents (i.e., Magnevist, Omniscan, and/or MultiHance), which are used to enhance

21   the quality of magnetic resonance imaging (MRI) to diagnose serious medical conditions, caused

22   Plaintiffs “to have retained gadolinium” that “result[ed] in fibrosis in their organs, skin, and bones

23   . . . and related injuries.” See Ex. A, 04/24/2019 Complaint (“Compl.”) at pp.2-3, 9-11 ¶¶ 2-5, 34-37,

24   41.

25          5.      In May 2017, the U.S. Food and Drug Administration announced that its own “review

26   to date has not identified adverse health effects from gadolinium retained in the brain after the use of

27   gadolinium-based contrast agents (GBCAs) for magnetic resonance imaging (MRI)” and that

28   “restricting GBCA use is not warranted at this time.” 05/22/17 U.S. Food & Drug Admin., Safety
                                                       -2-
     NOTICE OF REMOVAL                                                                    CASE NO. 3:19-CV-2932
           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 3 of 60




1    Announcement,      https://www.fda.gov/Drugs/DrugSafety/ucm559007.htm.           The    FDA      similarly

2    concluded in December 2017 that “[g]adolinium retention has not been directly linked to adverse

3    health effects in patients with normal kidney function,” a group that includes Plaintiffs based on their

4    allegations. See 12/19/2017 FDA Safety Announcement, https://www.fda.gov/Drugs/DrugSafety/

5    ucm589213.htm; see also Compl. at pp.9-10 ¶¶ 34-37 (Plaintiffs DeRosa, Tyler, Lopez, and Wheeler

6    each allege they “had normal kidney function at the time [she or he] was injected with these

7    GBCAs”).

8           6.      Bayer has satisfied the procedural requirements for removal and this Court has
9    subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).
10
     I.     REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
11          JURISDICTION PURSUANT TO 28 U.S.C. §§ 1332 AND 1441 AND BAYER
            SATISFIED THE PROCEDURAL REQUIREMENTS FOR REMOVAL.
12

13          7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because

14   there is the required diversity of citizenship between Plaintiffs and Defendants and the amount in

15   controversy exceeds the sum of $75,000, exclusive of costs and interest. Bayer has also satisfied all

16   procedural requirements for removal.

17          A.      There Is Complete Diversity of Citizenship Between Plaintiffs and Defendants.

18          8.      The Parties to this action were completely diverse at the time Plaintiffs filed their

19   Complaint and at all successive times, including at the time of removal. 1 “A removing defendant . . .

20   need only allege facts sufficient to establish a party’s citizenship in its notice of removal; it need not

21   adduce evidence supporting those facts.” Zeppeiro v. Green Tree Servicing, LLC, No. CV 14-01336,

22   2014 WL 12596312, at *6 (C.D. Cal. June 16, 2014); Kanter v. Warner-Lambert Co., 265 F.3d 853,

23   857 (9th Cir. 2001) (“at [the removal] stage of the case, the defendants were merely required to

24   allege (not prove) diversity”).

25          9.      According to the Complaint, Plaintiffs DeRosa, Tyler, Lopez, and Wheeler are and

26
     1
       Neither Bayer nor any defendant consenting to removal concedes that diversity must be established
27   at the time the Complaint was initially filed for the defendants to remove. See, e.g., Richey v. Wal-
     Mart Stores, Inc., 390 F. App’x 375, 378 (5th Cir. 2010) (diversity jurisdiction depends on whether
28   parties were diverse “[a]t the time of removal”). However, since the Parties have been diverse at all
     times since the action was filed, the timing when diversity is determined is irrelevant here.
                                                        -3-
     NOTICE OF REMOVAL                                                                      CASE NO. 3:19-CV-2932
           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 4 of 60




1    were at all relevant times citizens of California. See Compl. at pp.2-3, 8 ¶¶ 2-5, 27. Specifically, the

2    Complaint refers to 28 U.S.C. § 1332 and states that Plaintiffs are California residents for purposes

3    of diversity jurisdiction. See id. at p.8 ¶ 31.

4            10.     Defendant Bayer HealthCare Pharmaceuticals Inc. is now, and at the time Plaintiffs

5    filed the Complaint was, incorporated under the laws of Delaware with its principal place of business

6    in New Jersey. Therefore, Bayer HealthCare Pharmaceuticals Inc. is a citizen of Delaware and New

7    Jersey. See 28 U.S.C. § 1332(c)(1).

8            11.     Defendant Bayer Corporation is now, and at the time Plaintiffs filed the Complaint
9    was, incorporated under the laws of Indiana with its principal place of business in New Jersey.
10   Therefore, Bayer Corporation is a citizen of Indiana and New Jersey. See 28 U.S.C. § 1332(c)(1).
11           12.     Defendant Bayer HealthCare LLC is now, and at the time Plaintiffs filed the
12   Complaint was, a Delaware limited liability company with its principal place of business in New
13   Jersey. A limited liability company “is deemed to be a citizen of all states where its members are
14   citizens.” Tri-County Metro. Transp. v. Butler Block, LLC, 337 F. App’x 708, 709 (9th Cir. 2009);
15   accord Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). The
16   citizenship of Defendant Bayer HealthCare LLC’s members at the time the Complaint was filed and
17   at all times thereafter was and is as follows:
18                   a. Bayer Medical Care Inc. is now, and at the time Plaintiffs filed the Complaint

19                       was, a Delaware corporation with its principal place of business in Pennsylvania;

20                   b. NippoNex Inc. is now, and at the time Plaintiffs filed the Complaint was, a

21                       Delaware corporation with its principal place of business in New Jersey;

22                   c. Bayer Essure Inc. is now, and at the time Plaintiffs filed the Complaint was, a

23                       Delaware corporation with its principal place of business in New Jersey;

24                   d. Bayer West Coast Corporation is now, and at the time Plaintiffs filed the

25                       Complaint was, a Delaware corporation with its principal place of business in

26                       New Jersey;

27

28
                                                       -4-
     NOTICE OF REMOVAL                                                                    CASE NO. 3:19-CV-2932
         Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 5 of 60




1               e. Bayer Consumer Care Holdings LLC is now, and at the time Plaintiffs filed the

2                  Complaint was, a Delaware limited liability company, the citizenship of whose

3                  members is as follows:

4                         i.   Bayer East Coast LLC—the sole common member of Bayer Consumer

5                              Care Holdings LLC—is now, and at the time Plaintiffs filed the

6                              Complaint was, a Delaware limited liability company wholly owned

7                              by Bayer US Holding LP; Bayer US Holding LP is now, and at the

8                              time Plaintiffs filed the Complaint was, a limited partnership between
9                              Bayer World Investments B.V. and Bayer Solution B.V., each of
10                             which is now, and at the time Plaintiffs filed the Complaint was, a
11                             private company with limited liability incorporated under Dutch law
12                             with its principal place of business in the Netherlands; and
13                       ii.   Bayer HealthCare US Funding LLC—the sole preferred member of
14                             Bayer Consumer Care Holdings LLC—which now, and at the time
15                             Plaintiffs filed the Complaint, consists of three members: (1) Bayer
16                             AG, which is now, and at the time Plaintiffs filed the Complaint was, a
17                             publicly held German Aktiengesellschaft with its principal place of
18                             business in Germany, (2) Bayer Pharma AG, which is now, and at the

19                             time Plaintiffs filed the Complaint was, a publicly held German

20                             Aktiengesellschaft with its principal place of business in Germany, and

21                             (3) Bayer World Investments B.V., which is now, and at the time

22                             Plaintiffs filed the Complaint was, a private company with limited

23                             liability incorporated under Dutch law with its principal place of

24                             business in the Netherlands;

25              f. Bayer HealthCare US Funding LLC is now, and at the time Plaintiffs filed the

26                 Complaint was, a Delaware limited liability company whose members, as set

27                 forth above, are and were incorporated in and have their respective principal

28                 places of business in Germany and the Netherlands;
                                                  -5-
     NOTICE OF REMOVAL                                                               CASE NO. 3:19-CV-2932
          Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 6 of 60




1                   g. Dr. Scholl’s LLC is now, and at the time Plaintiffs filed the Complaint was, a

2                      Delaware limited liability company whose sole member is Bayer HealthCare US

3                      Funding LLC, who is now, and at the time Plaintiffs filed the Complaint was, a

4                      Delaware limited liability company whose members, as set forth above, are and

5                      were incorporated in and have their respective principal places of business in

6                      Germany and the Netherlands;

7                   h. Coppertone LLC is now, and at the time Plaintiffs filed the Complaint was, a

8                      Delaware limited liability company whose sole member is Bayer HealthCare US
9                      Funding LLC, who is now, and at the time Plaintiffs filed the Complaint was, a
10                     Delaware limited liability company whose members, as set forth above, are and
11                     were incorporated in and have their respective principal places of business in
12                     Germany and the Netherlands; and
13                  i. MiraLAX LLC is now, and at the time Plaintiffs filed the Complaint was, a
14                     Delaware limited liability company whose sole member is now, and at the time
15                     Plaintiffs filed the Complaint was, Bayer HealthCare US Funding LLC, who is
16                     now, and at the time Plaintiffs filed the Complaint was, a Delaware limited
17                     liability company whose members, as set forth above, are and were incorporated
18                     in and have their respective principal places of business in Germany and the

19                     Netherlands.

20   At the time Plaintiffs filed the Complaint through the present, none of Defendant Bayer HealthCare

21   LLC’s members is or was incorporated in California, has or had a principal place of business in

22   California, or has or had any member that is or was incorporated in or has or had a principal place of

23   business in California. Rather, at the time the Complaint was filed and at all times thereafter, Bayer

24   HealthCare LLC is and was a citizen of Delaware, New Jersey, Pennsylvania, Germany, and the

25   Netherlands.

26          13.     Defendant GE Healthcare, Inc. is now, and at the time Plaintiffs filed the Complaint

27   was, incorporated under the laws of Delaware with its principal place of business in Massachusetts.

28   Therefore, GE Healthcare, Inc. is a citizen of Delaware and Massachusetts. See 28 U.S.C. §
                                                      -6-
     NOTICE OF REMOVAL                                                                   CASE NO. 3:19-CV-2932
           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 7 of 60




1    1332(c)(1).

2           14.     Defendant General Electric Company is now, and at the time Plaintiffs filed the

3    Complaint was, incorporated under the laws of New York with its principal place of business in New

4    York. Therefore, General Electric Company is a citizen of New York. See 28 U.S.C. § 1332(c)(1).

5           15.     Defendant Bracco Diagnostics Inc. is now, and at the time Plaintiffs filed the

6    Complaint was, incorporated under the law of Delaware with its principal place of business in New

7    Jersey. Therefore, Bracco Diagnostics Inc. is a citizen of Delaware and New Jersey. See 28 U.S.C. §

8    1332(c)(1).
9           16.     Defendant McKesson Corporation is now, and at the time Plaintiffs filed the
10   Complaint was, incorporated under the laws of Delaware with its principal place of business in
11   Texas. Therefore, McKesson Corporation is a citizen of Delaware and Texas. See 28 U.S.C. §
12   1332(c)(1). See 5/15/2019 McKesson Corporation Annual Report on U.S. Securities and Exchange
13   Commission website at https://www.sec.gov/Archives/edgar/data/927653/000092765319000009/
14   mck_10kx3312019.htm#s159EA64A1E005C8189144DB5D301DA2C (“As previously announced

15   on November 30, 2018, the Company relocated its corporate headquarters from San Francisco,

16   California to Irving, Texas . . . effective April 1, 2019.”) (last visited May 15, 2019).

17          17.     Defendant McKesson Medical-Surgical, Inc. is now, and at the time Plaintiffs filed

18   the Complaint was, incorporated under the laws of Virginia with its principal place of business in

19   Virginia. Therefore, McKesson Medical-Surgical, Inc. is a citizen of Virginia. See 28 U.S.C. §

20   1332(c)(1). See McKesson Medical-Surgical, Inc. website at https://www.mckesson.com/about-

21   mckesson/our-company/businesses/mckesson-medical-surgical/ (identifying the headquarters for

22   McKesson Medical-Surgical as located in Richmond, Virginia) (last visited May 15, 2019).

23          18.     The citizenship of defendants Does 1-20 “shall be disregarded” in determining

24   whether diversity exists. 28 U.S.C. § 1441(b)(1); Soliman v. Philip Morris Inc., 311 F.3d 966, 971

25   (9th Cir. 2002) (“The citizenship of fictitious defendants is disregarded for removal purposes and

26   becomes relevant only if and when the plaintiff seeks leave to substitute a named defendant.”).

27          19.     Because the parties are citizens of different states and no defendant is a citizen of the

28   State of California, complete diversity exists and removal is proper on that ground. See 28 U.S.C. §
                                                        -7-
     NOTICE OF REMOVAL                                                                      CASE NO. 3:19-CV-2932
          Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 8 of 60




1    1332(a)(1), 1332(c)(1), and 1441.

2           B.      The Amount-in-Controversy Requirement Is Satisfied.
3           20.     The amount-in-controversy requirement for diversity jurisdiction is satisfied in this

4    case even though Plaintiffs have not made a specific dollar demand. “[B]y the preponderance of the

5    evidence,” it is clear from the face of Plaintiffs’ Complaint “that the amount in controversy exceeds”

6    “the sum or value of $75,000, exclusive of interest and costs.” 28 U.S.C. §§ 1446(c)(2)(B); 1332(a);

7    see also Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007).

8           21.     Plaintiffs’ Complaint alleges that Plaintiffs suffered “severe and life altering” injuries
9    that are “debilitating, permanent, and excruciating, and have ruined Plaintiffs’ ability to enjoy
10   normal and productive lives” as a result of the defendants’ acts and omissions. 2 Compl. at pp.9-10
11   ¶¶ 34-38.

12          22.     Plaintiffs assert various claims including strict liability: failure to warn, negligence,

13   fraud: misrepresentation, fraud: concealment, and negligent misrepresentation. See Compl. at pp.18-

14   25. Plaintiffs seek to recover compensatory damages, economic damages, and non-economic

15   damages, including damages for medical care expenses, pain and suffering, loss of enjoyment of life,

16   loss of earnings, and loss of earning capacity. See id. Plaintiffs also seek punitive damages. See id.

17          23.     Although Bayer denies Plaintiffs’ allegations and denies any liability to Plaintiffs, the

18   allegations in the Complaint that Plaintiffs suffered “severe and life altering” injuries that are

19   “debilitating, permanent, and excruciating, and have ruined Plaintiffs’ ability to enjoy normal and

20   productive lives,” and Plaintiffs’ attempt to recover unspecified damages, including damages for

21   medical care expenses, pain and suffering, loss of enjoyment of life, loss of earnings, and loss of

22   earning capacity, plainly indicate that the amount in controversy exceeds $75,000. See Ibarra v.

23   Manheim Investments, Inc., 775 F.3d 1193, 1198 (9th Cir. 2015) (noting that amount in controversy

24   may be assessed based on “the reality of what is at stake in the litigation, using reasonable

25   assumptions”); Geographic Expeditions, Inc. v. Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102,

26   1107–08 (9th Cir. 2010) (“even though the state court complaint does not specify an amount” it

27
     2
28     Bayer disputes that its products caused any such injuries or that it is liable to Plaintiffs for any
     reason.
                                                       -8-
     NOTICE OF REMOVAL                                                                     CASE NO. 3:19-CV-2932
          Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 9 of 60




1    satisfied amount-in-controversy requirement by requesting damages for, inter alia, medical and

2    burial expenses); Campbell v. Bridgestone/ Firestone, Inc., No. CIVF051499, 2006 WL 707291, at

3    *2 (E.D. Cal. Mar. 17, 2006) (apparent from complaint that amount-in-controversy requirement met

4    where plaintiffs asserted strict products liability and negligence claims against multiple defendants

5    and complaint sought compensatory damages for wage loss, hospital and medical expenses, general

6    damages, and loss of earning capacity). In particular, courts routinely hold that cases alleging serious

7    physical injuries, such as those claimed by Plaintiffs here, satisfy the amount-in-controversy

8    requirement. See, e.g., In re Rezulin Prods. Liab. Litig., 133 F. Supp. 2d 272, 296 (S.D.N.Y. 2001)
9    (finding complaint “obviously asserts a claim exceeding $75,000” where plaintiff sought damages
10   for alleged “serious and life-threatening medical conditions” and economic losses due to the use of a
11   prescription medication).
12          C.      Bayer Satisfied All Procedural Requirements for Removal.
13          24.     This Court has diversity jurisdiction over this action because the parties on each side
14   of the controversy are diverse and the amount in controversy exceeds the jurisdictional minimum. 28
15   U.S.C. § 1332(a).
16          25.     Pursuant to Local Civil Rules 3-2 and 3-5, this action is properly removed to the San
17   Francisco Division of this Court, as the Complaint was filed in the Superior Court of the State of
18   California for the County of San Francisco.

19          26.     This action is properly removed to this Court pursuant to 28 U.S.C. §§ 1441(a) and

20   84(a) because it is “the district and division embracing the place where such action is pending,”

21   namely San Francisco, California. 3

22          27.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) because it has

23   been “filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy

24   of the initial pleading.” See Murphy Bros., Inc. v. Mitchetti Pipe Stringing, Inc., 526 U.S. 344, 354

25   (1999) (30-day time period under removal statute begins to run from the date of formal service); see

26   also 28 U.S.C. § 1446(b)(2)(B).

27
     3
28     Bayer does not concede that this venue is ultimately appropriate for the case; it is merely the
     correct court for removal given the location of the state court action.
                                                       -9-
     NOTICE OF REMOVAL                                                                    CASE NO. 3:19-CV-2932
          Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 10 of 60




1           28.       The Bayer Defendants file this Notice of Removal “together with a copy of all

2    process, pleadings, and orders served upon such defendant or defendants” during the state court

3    proceedings as Exhibit A. See 28 U.S.C. § 1446(a).

4           29.       “[A]ll defendants who have been properly joined and served . . . join in or consent to

5    the removal of the action.” 28 U.S.C. § 1446(b)(2)(A); Destfino v. Reiswig, 630 F.3d 952, 956-57

6    (9th Cir. 2011). All Bayer Defendants join in the removal. Undersigned counsel certifies that the

7    following defendants, some of which have been served, all consent to removal: GE Healthcare, Inc.,

8    General Electric Company, Bracco Diagnostics Inc., McKesson Corporation, and McKesson
9    Medical-Surgical, Inc. See Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir.
10   2009) (“One defendant’s timely removal notice containing an averment of the other defendants’
11   consent and signed by an attorney of record is sufficient.”). The fictitious defendants Does 1 through
12   20 need not consent because they have not been “properly joined and served,” and because their
13   citizenship is disregarded for purposes of removal, see 28 U.S.C. § 1441(b)(1) (“For purposes of
14   removal under this chapter, the citizenship of Defendants sued under fictitious names shall be
15   disregarded”).
16          30.       Further, “none of the parties in interest properly joined and served as defendants is a
17   citizen of the State in which [this] action is brought,” as no defendant is a citizen of California. See
18   28 U.S.C. § 1441(b)(2).

19          31.       No previous application has been made for the relief requested herein.

20          32.       Pursuant to 28 U.S.C. § 1446(d), Bayer will promptly serve written notice of this

21   Notice of Removal upon counsel for Plaintiffs and file a copy of this Notice of Removal with the

22   Clerk of the San Francisco Superior Court.

23          33.       If there are any questions concerning this removal, Bayer respectfully requests the

24   opportunity to present briefing and oral argument in support of removal. 4

25

26

27
     4
       No waiver and no admission of fact, law, or liability, including without limitation the amount of
28   damages, if any, is intended by this Notice of Removal, and all defenses, affirmative defenses, and
     rights are hereby reserved.
                                                       -10-
     NOTICE OF REMOVAL                                                                     CASE NO. 3:19-CV-2932
          Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 11 of 60



                                       DEMAND FOR JURY TRIAL
1
            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and N.D. Cal. Civil Local
2
     Rule 3-6, the Bayer Defendants hereby demand a jury trial in this matter.
3

4
     Dated: May 28, 2019                                Respectfully submitted,
5                                                       DRINKER BIDDLE & REATH LLP
6
                                                        By: /s/ Rodney M. Hudson
7                                                       Rodney M. Hudson

8                                                       Counsel for Specially Appearing Defendants
                                                        Bayer HealthCare Pharmaceuticals Inc., Bayer
9                                                       Corp., and Bayer HealthCare LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -11-
     NOTICE OF REMOVAL                                                                 CASE NO. 3:19-CV-2932
Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 12 of 60




      EXHIBIT A
          Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 13 of 60




                           SUPERIOR COURT OF CALIFORNIA
                               COUNTY OF SAN FRANCISCO

                        Document Scanning Lead Sheet
                                        Apr-24-2019 11:01 am




                               Case Number: CGC-19-575479

                                Filing Date: Apr-24-2019 10:57

                                Filed by: KALENE APOLONIO
                                       Image: 06781054
                                          COMPLAINT




 TATSIANA DEROSA ETAL VS. BAYER HEALTHCARE PHARMACEUTICALS, INC.
                               ETAL



                                         001C06781054




Instructions:
Please place this sheet on top of the document to be scanned.
                         Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 14 of 60
            Si
                                                c
^TJORNE^OR^PARTY WTHOU WkrTCRNEY fWame, State Bar number, and address):
                                                                                                        0
                                                                                                                                                       FOB COURT USE ONLY
                                                                                                                                                                                                                                                                                          CM-010

    Milstcin, Jackson, Fairchild & Wade, LLP
    10250 Constellation Blvd, Suite 1400
    Los Angeles, CA 90067
          TELEPHONE NO,:
  ATTORNEY FOR (Name):
                              (310) 396-9600
                              Plaintiffs
                                                                     fax no,   (310)396-9635                             FILED
                                                                                                                        San Francisco County Superior Court
                                                                                                                                                                                                                                                                                                                                !


SUPERIOR COURT OF CALIFORNIA, COUNTY OF Sail FnmcisCO
    strsetaddress: 4()0 McAllister Street                                                                                                                         APR 2 4 2019
       MAILING ADDRESS:
      city and 7ip code       Sm Franeisoo, CA 94102;                                                                         CL^qF THE COURT
   ............BRANCH NAME:                         ,     ..   ::   ^________ :     _____________
                                                                                                                         ■---------------------------------................................................... --------------------------------------------------------------------------------------------------------------


   CASE HftNlii                                                                                                                                                                                                                                            DeoulyCletlt
   DeRosa, et al. v. Bayer Healthcare Pharmaceuticals, Inc., et al.
   CIVIL CASE COVER SHEET                                               Complex Case Designation
                                                                                                               CASE NUMBER:
                                                                                                                                                                                                        ^5? 5ft? 9
 [3 Unlitnited
    (Amount
                  1..... 1 Limited
                           (Amount
                                                                    .Q Counter         LU Joinder                   CBS-i?
                                                                                                               JUDGE:
    demanded               demanded is                         Filed with first appearance by defendant
    exceeds $25,000)       $25,000 or less)                         (Cal. Rules of Court, rule 3.402)              DEPT:
                                             Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                               Contract                                    Provisionally Complex Civil Litigation
     □ Auto (22)                                                    Broach of coniract/warranty (06)    (Cal. Rules of Court, rules 3.400—3.403)
    I l Uninsured motorist (46)                                     Rule 3740 collections (09)          I   1 Antitrust/Trade regulation (03)
    Other PI/PD/WD (Personal Injury/Property                        Other collections: (09)             I    | Construction defect (10)
    DamageWrongful Death) Tort
                                                                    Insurance coverage (18)             I     I Mass tort (40)
    I .,, I Asbestos (04)
                                                                    Other contract 137)                 I    1 Securities litigation (28)
    1/ I Product liability (24)
                                                            Real Property                               I     I Environmental/Toxic tort (30)
    I 1 Medical malpractice (45)
                                                            I I Eminent domain/inveise                  I   1 Insurance coverage claims arising from the
    □ Other Pl/PDWD (23)                                            condemnation (14)                           above listed provisionally complex case:
      Mon-PI/PDWD (Other) Tort                              dl Wrongful eviction (33)                           types (41) _           . ,


    1
     m .... I Business tort/unfair business practice (07) I: 1 Other real property (26):
             1 Civil rights (08)
                                                                                                        Enforcement of Judgment
                                                             Unlawful Detainer                          1   1 Enforcement of judgment (2.0)
   O Defamation (13)                                        j---- j Commercial (31)                     Miscellaneous Civil Cidmjplaiht
    l___l Fraud (16)                                        j....j Residential (32)                   I      l RICO (27)
    1        I Intellectual property (19)                   L—I Drugs (38)                            I      I Other complaint (not specified above) (42)
   j—J Professional negligence (25)
                                                            Judicial Review                             Miscellaneous Civil Petition
   I         I Other non-Pl.'PD/WD tort (35)
                                                            I • i Asset forfeiture (05)               I      j Partnership and corporate governance (21)
     Employment                                             m P0titiOn re: arbitration award <11 > m other petition (not specified above) (43)
   1       I Wrongful termination (36)                           . Writ of mandate (02)
   1       1 Other employment (15)                         I 1 Other judicial review (39)
2. This case I / I is                I    I is not   Gomplex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
      factors requiring exceptional judicial management:
      a. I AI Large number of separately represented parties                   d. I     l Large number of witnesses
     b. I / I Extensive motion practice raising difficult or hovel                e. I / l Coordination with related actiohs pendihg in one or more courts
              issues that will be time-consuming to resolve                            ___in other counties, states, or countries, or in a federal court
     c. I / I Substantial amount of documentary evidence                           f. [" j Substantial postjudgment judicial supervision
3. Remedies sought (check nil that apply): a.I / I monetary b. I        l nonmonetary: declaratory or injunctive relief                                                                                                                c. i                                  [punitive
4. Number of causes of action (specify): Five (5)
5. This case I      l is  1/1 is not    a class action suit.
6. If there are any known related eases, file and serve a notice of related case. (You may usgfefrm CM^OIS.)
Date: 4/23/2019
                                                                                                                                                                                                                                                                       BY FAX
Levi M. Plesset                                                                                           £                                                                                                                                                 ONE LEGAL LLC
                                   (TYPE OR PRINT NAME)                                              /tSIGWVTURB OF PARTY OR ATTORNEY FOR PARWI
                                                                       NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. f|u!es of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.

Form Adopted for Mandatory Use                                                                                    Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of California                               CIVIL CASE COVER SHEET                                     Cal. Standards of Judicial Administration, std, 3.10
   CM-010 [Rev. July 1,2007)                                                                                                                            www.courtinfo.ca.gov
                             Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 15 of 60

                                            INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                              CM-010
  To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for
                                                                                                        example, a complaint) in a civil case, you must
  complete and file, along with your first paper, the Civil Case Cover Sheet contained
                                                                                                     on page 1. This information will be used to compile
  statistics about the types and numbers of cases filed. You must complete items
                                                                                                   1 through 6 on the sheet. In item 1, you must check
  one box for the case type that best describes the case. If the case fits both a general
                                                                                                         and a more specific type of case listed in item 1,
  check the more specific one. If the case has multiple causes of action, check the
                                                                                                    box that best indicates the primary cause of action.
  To assist you in completing the sheet, examples of the cases that belong under each
                                                                                                         case type in item 1 are provided below. A cover
  sheet must be filed only with your initial paper. Failure to file a cover sheet with the
                                                                                                      first paper filed in a civil case may subject a party,
  its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules
                                                                                                    of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule
                                                                                                   3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest
                                                                                                         and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does
                                                                                                      not include an action seeking the following: (1) tort
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery
                                                                                                  of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this
                                                                                                    form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant
                                                                                                 files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule
                                                                                                     3.740.
 To Parties in Complex Cases. In complex cases only, parties must also use the
                                                                                                       Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the
                                                                                                     California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case
                                                                                                   as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later
                                                                                                 than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the
                                                                                                    plaintiff has made no designation, a designation that
 the case is complex.
                                                                CASE TYPES AND EXAMPLES
 Auto Tort                                           Contract
       Auto (22)-Personal Injury/Property                                                                       Provisionally Complex Civil Litigation (Cal.
                                                          Breach of ContractAA/arranty (06)                     Rules of Court Rules 3.400-3.403)
              Damage/Wrongful Death                            Breach of Rental/Lease                                 Antitrust/Trade Regulation (03)
       Uninsured Motorist (46) (if the                             Contract (not unlawful detainer                    Construction Defect (10)
              case involves an uninsured                               or wrongful eviction)                          Claims Involving Mass Tort (40)
              motorist claim subject to                        Contract/Warranty Breach-Seller                        Securities Litigation (28)
              arbitration, check this item                         Plaintiff (not fraud or negligence)                Environmental/Toxic Tort (30)
              instead of Auto)                                Negligent Breach of Contract/                           Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                                 Warranty                                                 (arising from provisionally complex
 Property Damage/Wrongful Death)                              Other Breach of Contract/Warranty                            case type listed above) (41)
 Tort                                                    Collections (e.g., money owed, open. - -                 Enforcement of Judgment
       Asbestos (04)                                          book accounts) (09)                                     Enforcement of Judgment (20)
             Asbestos Property Damage                         Collection Case-Seller Plaintiff                             Abstract of Judgment (Out of
             Asbestos Personal Injury/                        Other Promissory Note/Collections                                 County)
                   Wrongful Death                                 Case                                                     Confession of Judgment (non­
       Product Liability (not asbestos or                Insurance   Coverage (not provisionally
             toxic/environmental) (24)                        complex) (18)                                                     domestic relations)
      Medical Malpractice (45)                                                                                             Sister State Judgment
                                                              Auto Subrogation
            Medical Malpractice-                                                                                          Administrative Agency Award
                                                              Other Coverage                                                  (not unpaid taxes)
                   Physicians & Surgeons                 Other Contract (37)                                              Petition/Certification of Entry of
            Other Professional Health Care                    Contractual Fraud                                               Judgment on Unpaid Taxes
                   Malpractice                                Other Contract Dispute                                      Other Enforcement of Judgment
      Other PI/PD/WD (23)                            Real Property                                                             Case
            Premises Liability (e.g., slip               Eminent Domain/Inverse                                  Miscellaneous Civil Complaint
                   and fall)                                  Condemnation (14)                                       RICO (27)
            Intentional Bodily Injury/PD/WD             Wrongful Eviction (33)                                        Other Complaint (not speciried
                   (e.g., assault, vandalism)           Other Real PropertyJe.g., quiet title) (26)                       above) (42)
            Intentional Infliction of                                                                                     Declaratory Relief Only
                                                             Writ of Possession of Real Property
                   Emotional Distress                         Mortgage Foreclosure                                        Injunctive Relief Only (non­
           Negligent Infliction of                                                                                             harassment)
                                                             Quiet Title
                   Emotional Distress                                                                                     Mechanics Lien
           Other PI/PD/WD                                    Other Real Property (not eminent
                                                             domain, landlord/tenant or                                  Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                                    foreclosure)                                                      Case (non-tort/non-complex)
      Business Tort/Unfair Business                 Unlawful Detainer                                                    Other Civil Complaint
         Practice (07)                                  Commercial (31)                                                       (non-tort/non-complex)
      Civil Rights (e.g., discrimination,                                                                        Miscellaneous Civil Petition
                                                        Residential (32)
          false arrest) (not civil                                                                                   Partnership and Corporate
                                                        Drugs (38) (if the case involves illegal
           harassment) (08)                                                                                               Governance (21)
     Defamation (e.g., slander, libel)                       drugs, check    this item; otherwise,
                                                             report as Commercial or Residential)                    Other Petition (not specified
             (13)                                   Judicial Review                                                      above) (43)
     Fraud (16)                                                                                                          Civil Harassment
                                                        Asset Forfeiture (05)
     Intellectual Property (19)                         Petition Re: Arbitration Award (11)                              Workplace Violence
     Professional Negligence (25)                      Writ of Mandate (02)                                              Elder/Dependent Adult
         Legal Malpractice                                  Writ-Administrative Mandamus                                      Abuse
         Other Professional Malpractice                     Writ-Mandamus on Limited Court                               Election Contest
                (not medical or legal)                           Case Matter                                             Petition for Name Change
      Other Non-PI/PD/WD Tort (35)                                                                                       Petition for Relief From Late
Employment                                                  Writ-Other   Limited    Court Case                                Claim
     Wrongful Termination (36)                                   Review                                                  Other Civil Petition
     Other Employment (15)                             Other   Judicial Review     (39)
                                                            Review of Health Officer Order
                                                            Notice of Appeal-Labor
                                                       ______Commissioner Appeals
CM-010 (Rev. July 1. 2007]
                                                         CIVIL CASE COVER SHEET                                                                     Page 2 of 2
                                            o
                           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 16 of 60
                                                                                                             o
          i           X.
                                         SUMMONS                                                                                  FOR COURT USE ONLY
                                                                                                                                                                SUM-100
                                                                                                                               (SOLO PARA USO DE LA CORTE)
                                     (CITACiON JUDICIAL)
  NOTICE TO DEFENDANT:
  (AVISO AL DEMANDADO):

   BAYER HEALTHCARE PHARMACEUTICALS, INC. (see
   attachment)
  YOU ARE BEING SUED BY PLAINTIFF:
  (LO ESTA DEMANDANDO EL DEMANDANTE):

   TATSIANA DEROSA; TAMARA TYLER; GILBERTO LOPE
                                               Z;
   BONNIE WHEELER
     NOTICE! You have been sued. The court may decide against
                                                                          you without your being heard unless you respond within 30
     below.                                                                                                                               days. Read the information
       You have 30 CALENDAR DAYS after this summons and legal
                                                                              papers are served on you to file a written response at this
    served on the plaintiff. A letter or phone call will not protect                                                                         court and have a copy
                                                                     you. Your written response must be in proper legal form if
    case. There may be a court form that you can use for your                                                                        you want the court to hear your
                                                                     response. You can find these court forms and more informa
    Online Self-Help Center {www.courlinfo.ca.gov/sellhelp), your                                                                     tion at the California Courts
                                                                          county law library, or the courthouse nearest you. If you cannot
    the court clerk for a fee waiver form. If you do not file your                                                                              pay the filing fee, ask
                                                                   response on time, you may lose the case by default, and your
    may be taken without further warning from the court.                                                                                 wages, money, and property
        There are other legal requirements. You may want to call an
                                                                            attorney right away. If you do not know an attorney, you may
    referral service. If you cannot afford an attorney, you may be                                                                            want to call an attorney
                                                                        eligible for free legal services from a nonprofit legal services
    these nonprofit groups at the California Legal Services Web                                                                           program. You can locate
                                                                       site {www.iawheipcali1omia.org), the California Courts Online
    (www.courtinfo.ca.gov/setfheip), or by contacting your local                                                                          Self-Help Center
                                                                      court or county bar association. NOTE: The court has a statutor
    costs on any settlement or arbitration award of $10,000 or                                                                              y lien for waived fees and
                                                                   more in a civil case. The court's lien must be paid before the
   iAVISO! Lo han demandado. Si no responds dentro de 30                                                                               court will dismiss the case.
                                                                     dias, la code puede decidir en su contra sin escuchar su versidn.
   conSnuacidn.                                                                                                                               Lea la informacion a
       Tiene 30 DIAS DE CALENDARIO despues de que le entregu
                                                                           en esta citadon y pape/es legales para presentar una respues
  code y hacer que se entregue una copia al demandants. Una                                                                                    ta por escrito en esta
                                                                        carta o una llamada tetefonica no lo protegen. Su respues
   en formato legal correcto si desea que procesen su caso en                                                                          ta por escrito tiene que estar
                                                                      la code. Es posible que haya un formulario que usted pueda
   Puede oncontrar egos fonrtulanos de la code ymas informa                                                                              usar para su respuesta.
                                                                      cion en el Cento de Ayuda de las Cortes de California fwww.s
  biblioieca de leyes de su condado o en la code que le quede                                                                              ucorte.ca.gov;, en.la..
                                                                       mas cerca. Si no puede pagar la cuota de preseritacion, pida
  que le de un formulario de exencidn de pago de cuotas. Si                                                                                al secretaire de la code
                                                                   no presents su respuesta a tiempo, puede perder el caso
  podra guitar su sueldo, dinero y bienes sin mas advertencia.                                                                     por incumplimiento y la code le
      Hay otros requisites legales. Es recomendable que /fame a
                                                                       un abogado inmediatamente. Si no conoce a un abogado,
  remisidn a abogados. Si no puede pagar a un abogado, es                                                                              puede llamar a un servicio de
                                                                   posible
  programa de servicios legales sin fines de lucro. Puede encontr que cumpla con los requisitos para obtener servicios legales gratuitos de un
                                                                          ar estos grupos sin fines de lucro en el sitio web de Californ
  {www.lawhelpcalifomia.orgj, en el Centro de Ayuda de las                                                                                 ia Legal Services,
                                                                   Cortes de California, (Www.sucorte.ca.govj o poniendose en
  colegio de abogados locales. AVISO: Por ley, la code tiene                                                                          contacto con la code o el
                                                                     derecho a reclamar las cuotas y los costos exentos por impone
  cuatquier recuperacidn de $10,000 6 mas de valor recibida                                                                                r un gravamen sobre
                                                                   mediante un acuerdo o una concesion de arbitraje en un caso
  pagar el gravamen de la code antes de que la code pueda                                                                                de derecho civil. Tiene que
                                                                   desechar el caso.
The name and address of the court is:
(El nombre y direccion de la code es): San Francisco Superior Court
 400 McAllister Street, San Francisco, CA 94102
                                                                                                                sgjp^-575479
The name, address, and telephone number of plaintif
                                                      fs attorney, or plaintiff without an attorney, is:
(El nombre, la direccion y el numero de telefono del
                                                     abogado del demandante, o del demandante que no
 Levi M. Plesset; 10250 Constellation                                                                    tiene abogado, es):
                                                        Blvd, Suite 1400, Los Angeles, CA&0(}67; (3fiOA 396-9600
DATE:              APR 2 4 2019
(Fecha)                                                 CLERKOFTHECggR|r.oj                                               “aPOLONIO                            Deputy
(For proof of service of this summons, use Proof of Service                                                                                                   (Adjunto)
                                                             of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formula
                                                        rio Proof of Service of Summons, (POS-010)).
 [SEAL]                           NOTICE TO THE PERSON SERVED: You are served
                                  1. I  I as an individual defendant.

                                                                                                                                                    BY FAX
                            i1
                                 2. j   | as the person sued under the fictitious name of fspeaA
                    •o                                                                           j:

                                                                                                                                                  ONE legal LLC
ism*.                                 3. I___l on behalf of fspec/'/yj.'
teBfe                                     under: CZH CCP 416.10 (corporation)
                                                                                                                     ]   CCP 416.60 (minor)
                              o                  i   I CCP 416.20 (defunct corporation)                              ]   CCP 416.70 (consen/atee)
                                                 I   | CCP 416.40 (association or partnership) |                     |   CCP 416.90 (authorized person)
                                                 l   l other (specify):
                                      4. I~ l by personal delivery on (date):
Form Adopted for Mandatory Use                                                                                                                                  Paqe 1 of 1
  Judicial Council of California                                          SUMMONS                                                    Code of Civil Procedure §§ 412.20,465
 SUM-100 (Rev. July 1. 2009]
                                                                                                                                                       www.courtinfo.ca.gov
                        Case 4:19-cv-02932-HSG
                                    *8\,       Document 1 Filed 05/28/19 Page 17 of 60


                                                                                                                                SUW1-200(A)
      SHORT TITLE:                                                                                CASJ       R:

  _ DeRosa, et al. v. Bayer Healthcare Pharmaceuticals, Inc., et al.                                         -19-575479
                                                            INSTRUCTIONS FOR USE
       This form may be used as an attachment to any summons if space does not permit the
                                                                                                   listing of all parties on the summons.
     > If this attachment is used, insert the following statement in the plaintiff or defendant
                                                                                                box on the summons: "Additional Parties
       Attachment form is attached."

     List additional parties (Check only one box. Use a separate page for each type of party.):

       |    |   Plaintiff           [7! Defendant     Q] Cross-Complainant   |   | Cross-Defendant
     BAYER CORPORATION; BAYER HEALTHCARE LLC; GE HEALTHCARE, INC; GENER
                                                                        AL
     ELECTRIC COMPANY; BRACCO DIAGNOSTICS, INC; MCKESSON CORPORATION; MCKES
                                                                           SON
     MEDICAL-SURGICAL, INC; and DOES 1 through 20, inclusive.




                                                                                                                    Page           of
 Form Adopted for Mandatory Use                                                                                                         Pago 1 of 1
   Judicial Council of California                   ADDITIONAL PARTIES ATTACHW1ENT
SUM-200(A) [Rev. Jaiuary 1, 2007]
                                                          Attachment to Summons
                     c
      Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 18 of 60
                                                                Q

1

2

3
     Levi M. Plesset (CA SEN 296039)
     lplesset@mjfwlaw.com
     MILSTEIN JACKSON
     FAIRCHILD & WADE, LLP
     10250 Constellation Boulevard, Suite 1400
                                                                      Eiisa  APR 2 4 2011
     Los Angeles, California 90067
4

5
     Telephone: (310) 396-9600
     Fax: (310) 396-9635                                              .,3SS
     Attorney for Plaintiffs
6

7

8                       SUPERIOR COURT FOR THE STATE OF CALIFORNIA

9                                    COUNTY OF SAN FRANCISCO

10
                                                           Case No.    CGC-19"575479
11    TATSIANA DEROSA; TAMARA
      TYLER; GILBERTO LOPEZ;
12    BONNIE WHEELER,
                                                           COMPLAINT FOR DAMAGES
13
                                    Plaintiffs,
14
                      vs.                                   1) Strict Liability: Failure to Warn
15                                                         2) Negligence
      BAYER HEALTHCARE
16    PHARMACEUTICALS, INC; BAYER                           3) Fraud: Misrepresentation
      CORPORATION; BAYER HEALTHCARE
17    EEC; GE HEALTHCARE, INC; GENERAL                     4) Fraud: Concealment
18    ELECTRIC COMPANY; BRACCO                              5) Negligent Misrepresentation
      DIAGNOSTICS, INC; MCKESSON
19    CORPORATION; MCKESSON MEDICAL-
      SURGICAL, INC; and DOES 1 through 20,
20    inclusive,
21                                 Defendants.
22
                                                  COMPLAINT
23
            COMES NOW, Plaintiffs, by and through the undersigned counsel, and bring this
24
     complaint against Defendants and allege as follows:
25

26
                                      PARTIES AND BACKGROUND
                                                                                 BY FAX
27
                                                                               ONE LEGAL LLC

28            1.      Gadolinium is a highly toxic heavy metal and rare earth element. Omniscan or
                                                      1
                                                  COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 19 of 60
                   i.




1    Gadodiamide, Magnevist or Gadopentetate, and MultiHance or Gadobenate in particular, are

2    highly toxic and do not occur naturally in the human body. The only known route for gadolinium
3
     to enter the human body is by injection of a gadolinium-based contrast agent.
4
            2       Plaintiff TATSIANA DEROSA is a resident of Santee, California. TATSIANA
5

6    DEROSA was injected with linear gadolinium-based contrast agents (“GBCAs”) prior to

7    receiving MRIs in California. Contrary to the Defendant’s promotion of GBCAs as being benign

8    contrast agents that harmlessly exit the body shortly after administration in patients with normal
9
     kidney function, TATSIANA DEROSA continues to have retained gadolinium in her body years
10
     after being administered the GBCAs.
11

12          3.      Plaintiff TAMARA TYLER is a resident of California City, California.

13   TAMARA TYLER was injected with linear gadolinium-based contrast agents (“GBCAs”) prior

14   to receiving MRIs in California. Contrary to the Defendant’s promotion of GBCAs as being
15
     benign contrast agents that harmlessly exit the body shortly after administration in patients with
16
     normal kidney function, TAMARA TYLER continues to have retained gadolinium in her body
17
     years after being administered the GBCAs.
18

19          4.      Plaintiff GILBERTO LOPEZ is a resident of Calexico, California. GILBERTO

20   LOPEZ was injected with linear gadolinium-based contrast agents (“GBCAs”) prior to receiving

21   MRIs in California. Contrary to the Defendant’s promotion of GBCAs as being benign contrast
22
     agents that harmlessly exit the body shortly after administration in patients with normal kidney
23
     function, GILBERTO LOPEZ continues to have retained gadolinium in her body years after
24
     being administered the GBCAs.
25

26          5.      Plaintiff BONNIE WHEELER is a resident of Garden Grove, California.

27   BONNIE WHEELER was injected with linear gadolinium-based contrast agents (“GBCAs”)
28
                                                     2
                                              COMPLAINT
                                                                                                            'swaMfwpiaK’iS!:-'




     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 20 of 60




1    prior to receiving MRIs in California. Contrary to the Defendant’s promotion of GBCAs as

2    being benign contrast agents that harmlessly exit the body shortly after administration in patients
3
     with normal kidney function, BONNIE WHEELER continues to have retained gadolinium in her
4
     body years after being administered the GBCAs.
5

6              6.    Plaintiffs’ primary injury alleged herein is gadolinium retention in multiple organs

7    (brain, heart, liver, kidney, bones, and skin).    The gadolinium, a toxic heavy metal, causes

8    fibrosis in organs, bone, and skin, and crosses the blood-brain barrier and deposits in the neuronal
9
     nuclei of the brain.
10
               7.   Plaintiffs’ injuries were proximately caused by the retention of gadolinium in the
11

12   body as a direct result of being injected with Omniscan, Magnevist, and/or MultiHance as part of

13   the MRIs. Plaintiffs were never warned about the risks of gadolinium retention because they had

14   normal renal function and the GBCA manufacturers chose to only provide warnings to patients
15   with reduced renal function.
16
               &    Defendants BAYER HEALTHCARE PHARMACEUTICALS, INC, BAYER
17
     CORPORATION, BAYER HEALTHCARE LLC, GE HEALTHCARE, INC, GENERAL
18

19   ELECTRIC COMPANY, MCKESSON CORPORAHON and MCKESSON MEDICAL-

20   SURGICAL, INC (collectively referred to herein as “Defendants”) manufacture, market and sell

21   Omniscan and Magnevist, gadolinium-based contrast agents that were injected into Plaintiffs’
22
     bodies.
23
               9.   Defendant BAYER HEALTHCARE PHARMACEUTICALS, INC is a Delaware
24

25   corporation with its principal place of business in New Jersey.                Defendant BAYER

26   HEALTHCARE PHARMACEUTICALS, INC is the United States pharmaceuticals unit of

27   BAYER HEALTHCARE LLC.                BAYER HEALTHCARE PHARMACEUTICALS, INC is
28
                                                   3
                                               COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 21 of 60
                      i




1    engaged in the business of designing, licensing, manufacturing, distributing, selling, marketing.

2    and/or introducing Magnevist or Gadopentetate into interstate commerce, either directly or
3
     indirectly through third parties or related entities. This Court has personal jurisdiction over said
4
     Defendant under the doctrine of specific jurisdiction because said Defendant purposefiilly availed
5
     itself of the benefits and protections of this state’s laws, and Plaintiffs’ claims arise out of
6

7    Defendant’s forum-related activities.     In addition, Defendant conducted clinical trials of

8    Magnevist within California, which became part of an unbroken chain of events leading to

9    Plaintiffs’ injuries. See Dubrose v. Bristol-Myers Squibb Co., No. 17-CV-99244, 2017 U.S. Dist.
10
     LEXIS 99504 (N.D. Cal. June 27, 2017).
11
            10.     Defendant BAYER CORPORATION is an Indiana corporation with its
12
     headquarters located in Pennsylvania. Defendant BAYER CORPORATION is engaged in the
13

14   business of designing, licensing, manufacturing, distributing, selling, marketing, and/or

15   introducing Magnevist or Gadopentetate into interstate commerce, either directly or indirectly

16   through third parties or related entities. This court has personal jurisdiction over said Defendant
17
     under the doctrine of specific jurisdiction because said Defendant purposefully availed itself of
18
     the benefits and protections of this state’s laws, and Plaintiffs’ claims arise out of Defendant’s
19
     forum-related activities. In addition, Defendant conducted clinical trials of Magnevist within
20

21   California, which became part of an unbroken chain of events leading to Plaintiffs’ injuries. See

22   Dubrose v. Bristol-Myers Squibb Co., No. 17-cv-99244, 2017 U.S. Dist. LEXIS 99504 (N.D.

23   Cal. June 27,2017).
24
            11.     Defendant BAYER HEALTHCARE LLC                   is a Delaware LLC with its
25
     headquarters located in New Jersey. BAYER HEALTHCARE LLC is engaged in the business of
26
     designing, licensing, manufacturing, distributing, selling, marketing, and/or introducing
27

28   Magnevist or Gadopentetate into interstate commerce, either directly or indirectly through third

                                                   4
                                               COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 22 of 60




1    parties or related entities. This court has personal jurisdiction over said Defendant under the

2    doctrine of specific jurisdiction because said Defendant purposefully availed itself of the benefits
3
     and protections of this state’s laws, and Plaintiffs’ claims arise out of Defendant’s forum-related
4
     activities. In addition. Defendant conducted clinical trials of Magnevist within California, which
5
     became part of an unbroken chain of events leading to Plaintiffs’ injuries.        See Dubrose v.
6

7    Bristol-Myers Squibb Co., No. 17-cv-99244, 2017 U.S. Dist. LEXIS 99504 (N.D. Cal. June 27,

8    2017).

9
              12.   Defendant GE HEALTHCARE, INC is a Delaware corporation with its
10
     headquarters located in the State of Massachusetts. GE HEALTHCARE, INC is engaged in the
11
     business of designing, licensing, manufacturing, labeling, distributing, selling, marketing, and/or
12
     introducing Omniscan or Gadodiamide into interstate commerce, either directly or indirectly
13

14   through third parties or related entities. In recognition of its business activities in the State of

15   California, GE HEALTHCARE, INC has elected to establish an agent for service of process in

16   this State. This court therefore has personal jurisdiction over GE HEALTHCARE, INC as said
17
     defendant has purposely availed itself of the benefits and protections of this State’s laws and
18
     Plaintiffs’ claims arise out of said Defendant’s activities in this State.
19

20            13.    Defendant GENERAL ELECTRIC COMPANY is a New York corporation with

21   its headquarters located in the State of Massachusetts. GENERAL ELECTRIC COMPANY is

22   engaged in the business of designing, licensing, manufacturing, labeling, distributing, selling,
23
     marketing, and/or introducing into the stream of commerce in the State of California its GBCAs
24
     commonly known as Omniscan or Gadodiamide, either directly or indirectly through third parties
25
     or related entities. In recognition of its business activities in the State of California, GENERAL
26
     ELECTRIC COMPANY has elected to establish an agent for service of process in this State.
27

28   This court therefore has personal jurisdiction over GENERAL ELECTRIC COMPANY as said
                                                     5
                                                 COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 23 of 60




1    defendant has purposely availed itself of the benefits and protections of this State’s laws and

2    Plaintiffs’ claims arise out of said Defendant’s activities in this State.
3
             14.     Defendant BRACCO DIAGNOSTICS, INC is a Delaware corporation with its
4
     principal place of business in New Jersey.         BRACCO DIAGNOSTICS, INC has elected to
5

6    establish an agent for service of process in the State of California. BRACCO DIAGNOSTICS,

7    INC is engaged in the business of designing, licensing, manufacturing, distributing, selling,

8    marketing, and/or introducing MultiHance into interstate commerce, either directly or indirectly
9
     through third parties or related entities. This court has personal jurisdiction over said Defendant
10
     under the doctrine of specific jurisdiction because said Defendant purposefully availed itself of
11
     the benefits and protections of this state’s laws, and Plaintiffs’ claims arise out of Defendant’s
12
     forum-related activities. In addition, Defendant conducted clinical trials of MultiHance within
13

14   California, which became part of an unbroken chain of events leading to Plaintiffs’ injuries. See

15   Dubrose v. Bristol-Myers Squibb Co., No. 17-cv-99244, 2017 U.S. Dist. LEXIS 99504 (N.D.

16   Cal. June 27, 2017).
17
             15.    Defendant MCKESSON CORPORATION distributes Magnevist, MultiHance,
18
     Omniscan, and other gadolinium-based contrast agents in California and elsewhere. Plaintiffs
19

20   allege that MCKESSON CORPORAHON distributed the Magnevist, MultiHance, Omniscan,

21   and/or other gadolinium-based contrast agents that were injected into Plaintiffs.

22
             16.    Defendant MCKESSON CORPORATION is a Delaware corporation with its
23
     principal place of business and headquarters at One Post Street, San Francisco, San Francisco
24
     County, California.
25

26           17.    MCKESSON CORPORATION is duly authorized to conduct business in the State

27   of California and does business in San Francisco County.
28
                                                     6
                                                 COMPLAINT
         Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 24 of 60




    1            18.   At all times relevant to this complaint, MCKESSON CORPORATION sold

    2    Magnevist, MultiHance, Omniscan, and/or other gadolinium-based contrast agents in San
    3
         Francisco County and elsewhere.
    4
                 19.   Defendant MCKESSON MEDICAL-SURGICAL, INC distributes Magnevist,
    5

    6    MultiHance, Omniscan, and other gadolinium-based contrast agents in California and elsewhere.

    7    Plaintiffs allege that MCKESSON MEDICAL-SURGICAL, INC distributed the Magnevist,

    8    MultiHance, Omniscan, and/or other gadolinium-based contrast agents that were injected into
    9
         Plaintiffs.
    10
                 20.    Defendant MCKESSON MEDICAL-SURGICAL, INC is a Virginia corporation
    11
         with its principal place of business and headquarters at One Post Street, San Francisco, San
    12

    13   Francisco County, California.

    14           21.    Defendant MCKESSON MEDICAL-SURGICAL, INC is duly authorized to
    15
         conduct business in the State of California and does business in San Francisco County.
    16
                 22.    At all times relevant to this complaint, Defendant MCKESSON MEDICAL-
    17

    18   SURGICAL, INC sold Magnevist, MultiHance, Omniscan, and/or other gadolinium-based

    19   contrast agents in San Francisco County and elsewhere.
    20
                 23.    The true names and capacities of those Defendants designated as DOES 1-20 are
i   21
         unknown to Plaintiffs. Plaintiffs allege on information and belief that each of these fictitiously
    22
         named defendants bears some legal responsibility for the events and damages set forth in this
    23

    24   complaint. Plaintiffs allege on information and belief that DOES 1 -20 were and are companies

    25   authorized to do and doing business in the State of California and have regularly conducted

    26   business in the County of San Francisco, State of California.
    27
                 24.    At all times relevant to this Complaint, the Defendants and DOES 1 -20 advertised
    28
                                                       7
                                                   COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 25 of 60




1    promoted, marketed, distributed, and sold Magnevist, MultiHance, Omniscan, and/or other

2    gadolinium-based contrast agents in California and nationwide.
3
                                     JURISDICTION AND VENUE
4

5             25.     Jurisdiction and venue are both proper in San Francisco County Superior Court, in

6    the State of California.

7
              26.     This Court has personal jurisdiction over all parties named herein, as described
8
     above.
9

10            27.     Plaintiffs are residents of the State of California.

11            28.     Defendants MCKESSON CORPORATION                        and MCKESSON MEDICAL-
12
     SURGICAL, INC reside in San Francisco, California.
13
              29.     Many of the acts and omissions related to the liability of the Defendants occurred
14

15   in California.

16            30.     Venue is proper in the County of San Francisco, State of California pursuant to
17
     California Code of Civil Procedure 395(a) and other state law, as the action may be tried in the
18
     superior court of any county where any defendant resides and/or where the injuries occur.
19
     Defendants reside in this County and many of the acts and omissions related to the liability of
20
     Defendants occurred in this County.
21

22            31.     Diversity jurisdiction, as is required in federal district court for a case of this
23
     nature does not exist here. Diversity jurisdiction requires “complete diversity,” which does not
24
     exist if any plaintiff is from the same State as any defendant. 28 U.S.C. § 1332. Here, Plaintiffs
25
     are California residents. Therefore, there is not complete diversity of the parties and diversity
26
     jurisdiction does not apply.
27

28            32.     Removal of this case to federal court would be improper due to the lack of
                                                      8
                                                  COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 26 of 60




1    diversity.

2
             33.    Furthermore, this venue is convenient to the parties and is an appropriate venue for
3
     a multiple party product liability action.
4
                                                   FACTS
5

6            34.    Plaintiff TATSIANA DEROSA underwent an MR1 during which she was injected
7
     with the linear GBCA Magnevist. Plaintiff TATSIANA DEROSA had normal kidney function at
8
     the time she was injected with these GBCAs. The gadolinium that Ms. DEROSA was injected
9
     with was retained in her body which has caused her to suffer from Gadolinium Deposition
10
     Disease (“GDD”) and symptoms associated with Nephrogenic System Fibrosis (“NSF”). These
11

12   debilitating symptoms and conditions include, but are not limited to: bone and joint pain; skin

13   thickening; headaches; violent shaking; numbness; weakness; mental anguish; inability to focus;

14   brain fog; and other severe and life altering conditions.
15
             35.    Plaintiff TAMARA TYLER underwent MRIs during which she was injected with
16
     the linear GBCA Omniscan. Plaintiff TAMARA TYLER had normal kidney function at the time
17

18   she was injected with these GBCAs. The gadolinium that Ms. TYLER was injected with was

19   retained in her body which has caused her to suffer from Gadolinium Deposition Disease

20   (“GDD”) and symptoms associated with Nephrogenic System Fibrosis (“NSF”).                    These
21   debilitating symptoms and conditions include, but are not limited to: bone and joint pain; vision
22
     loss; headaches; chills; vomiting/nausea; dizziness; tingling; fatigue; weakness; numbness;
23
     violent shaking; muscle spasms; hearing loss; shortness of breath; vertigo; mental anguish;
24
     inability to focus; memory loss; brain fog; and other severe and life altering conditions.
25

26           36.    Plaintiff GILBERTO LOPEZ underwent an MRI during which he was injected

27   with the linear GBCA MultiFlance. Plaintiff GILBERTO LOPEZ had normal kidney function at
28
                                                      9
                                                  COMPLAINT
     Case 4:19-cv-02932-HSG
                IPS         Document 1 Filed 05/28/19 Page 27 of 60




1    the time he was injected with these GBCAs. The gadolinium that Mr. LOPEZ was injected with

2    was retained in his body which has caused him to suffer from Gadolinium Deposition Disease
3
     (“GDD”) and symptoms associated with Nephrogenic System Fibrosis (“NSF”).                    These
4
     debilitating symptoms and conditions include, but are not limited to: cold/buming pain
5
     throughout his body; abdominal pain and nausea; bone and joint pain; skin thickening; body
6

7    rashes; itching; sweats; weakness; dizziness; loss of appetite; dysphagia; chest pain; violent

8    shaking; mental anguish; inability to focus; memory loss; brain fog; and other severe and life

9    altering conditions.
10
            37.     Plaintiff BONNIE WHEELER underwent MRIs during which she was injected
11
     with the linear GBCAs Magnevist and MultiHance. Plaintiff BONNIE WHEELER had normal
12
     kidney function at the time she was injected with these GBCAs.          The gadolinium that Ms.
13

14   WHEELER was injected with was retained in her body which has caused her to suffer from

15   Gadolinium Deposition Disease (“GDD”) and symptoms associated with Nephrogenic System

16   Fibrosis (“NSF”). These debilitating symptoms and conditions include, but are not limited to:
17
     bone and joint pain; lung/back pain; vision loss; white matter changes; joint swelling; sharp
18
     tingling pain; water retention; dry skin; mental anguish; and other severe and life altering
19
     conditions.
20

21          38.     The type of gadolinium retention sustained by Plaintiffs occurs in patients with

22   normal or near-normal renal function that develop persistent symptoms that arise hours to months
23
     after the administration of a linear gadolinium-based contrast agent. Plaintiffs had no preexisting
24
     disease or subsequently developed disease of an alternate known process to account for the
25
     symptoms.     These symptoms are debilitating, permanent, and excruciating, and have ruined
26
     Plaintiffs’ ability to enjoy normal and productive lives. This is a progressive condition for which
27

28   there is no known cure and Plaintiffs’ damages will only grow more severe and debilitating over
                                                  10
                                               COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 28 of 60
                                                                J



1    time.
2
             39.    During the years that Defendants manufactured, marketed, distributed, sold, and
3
     administered linear gadolinium-based contrast agents, there have numerous case reports, studies.
4
     assessments, papers, peer reviewed literature, and other clinical data that have described and/or
5

6    demonstrated gadolinium retention in connection with the use of linear gadolinium-based

7    contrast agents.

8
             40.    Defendants failed to warn Plaintiffs and their healthcare providers about the
9
     serious health risks associated with linear gadolinium-based contrast agents, and failed to
10
     disclose the fact that there were safer alternatives (e.g., macrocyclic agents instead of linear
11

12   agents).

13           41.    As a direct and proximate result of receiving injections of linear gadolinium-based
14
     contrast agents manufactured, distributed, marketed, and/or sold by Defendants, Plaintiffs
15
     developed gadolinium retention resulting in fibrosis in their organs, skin, and bones, retained
16
     gadolinium in their brains, and related injuries.
17

18           42.    Defendants have repeatedly and consistently failed to advise consumers and their

19   healthcare providers of the casual relationship between linear gadolinium-based contrast agents
20   and gadolinium retention resulting in fibrosis in the organs, skin, and bones, retained gadolinium
21
     in the brain, and related injuries. Defendants knew or should have known of the risks posed by
22
     linear gadolinium-based contrast agents to individuals with normal or near-normal kidney
23
     function.
24

25           43.    Had Plaintiffs and their healthcare providers been warned about the risks

26   associated with linear gadolinium-based contrast agents, they would not have been administered
27
     linear gadolinium-based contrast agents and would not have been afflicted with gadolinium
28
                                                   11
                                                COMPLAINT
     ♦ '


           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 29 of 60




1          retention resulting in fibrosis in their organs, skin, and bones, retained gadolinium in their brains,

2          and related injuries.
3
                    44.        The manufacturers of the linear GBCAs have known since the 1980s that their
4
           drugs could cause retention of toxic gadolinium. But their claims to the public and healthcare
5

6          providers have been misleading and false.

7                   45.        In 1984 - prior to FDA approval - the inventors of linear gadolinium-based
8
           contrast agents claimed that their product, Gd-DTPA, did not cross the blood-brain barrier, and
9
           that the bonds between the toxic gadolinium and its protective coating did not break inside the
10
           body. Additionally, they claimed that there would be no toxic gadolinium residue left behind to
11

12         cause illness. i

13                  46.        There are two basic types of contrast agents differentiated by their chemical
14
           structure - linear agents and macrocyclic agents. The main difference is that the linear agents do
15
           not fully surround the gadolinium ion, whereas the macrocyclic agents form a more complete
16
           ring around the gadolinium ion which creates a stronger bond.                                       The linear agents include:
17
           Magnevist (manufactured by Bayer), Omniscan (manufactured by GE), OptiMark (manufactured
18

19         by Guerbet/Mallinckrodt/Liebel-Flarsheim), and MultiHance (manufactured by Bracco).

20                  47.        Magnevist, a linear agent, was the first gadolinium-based contrast agent to reach
21
           the market after receiving FDA approval in 1988.
22
                    48.        In 1988 it was recognized in a paper that gadolinium was breaking free from the
23

24         bonds in the linear-based contrast agents and this was in part due to the competition for its

25         protective layer (chelate) by other essential metals in the body such as zinc, copper, and iron.2

26

27     1 Brasch RC. Inherent contrast in magnetic resonance imaging and the potential for contrast enhancement - the 1984 Henry Garland lecture. WestJ
       Med. 1985 Jim; 142:847-853.
28     2 Huckle JE, Altun E. Jay M, et al. Gadolinium deposition in humans: when did we learn that gadolinium was deposited in vivo? Invest. Radiol 2016;
       51:236-240.
                                                                        12
                                                                     COMPLAINT
      Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 30 of 60




1     Furthermore, emerging science showed that the bond between toxic gadolinium and its chelate or

2     cage (Gd-DTPA) became very weak and separates easily in low pH conditions such as those
3
      found in many compartments of the human body including extracellular fluid spaces.
4
                  49.        Stability differences among gadolinium contrast agents have long been recognized
5

6      in laboratory (in vitro), and deposition of toxic gadolinium in tissues has been described in

7      animal models since at least 1984.                       The first major study that showed deposition in humans

8      appeared in 1998 regarding patients with renal failure and later in 2004 in patients with normal
9
       renal function.3
10
                  50.        Laboratory (in vitro) studies assessing the stability of each gadolinium-based
11

12     contrast agent in human blood were performed and demonstrated that, over time, greater

13     percentages of gadolinium were released from linear agents as compared to the macrocyclic

14     agents.4

15
                  51.        The lack of stability seen within the linear agents was dismissed as an issue by the
16
       defendants claiming that the GBCA’s were excreted out of the body according to the drug’s
17
       claimed half-life, before the chelate could release the toxic gadolinium. However, it was later
18

19     noted that some conditions could cause prolonged retention of the contrast agents, thus allowing

20     more toxic gadolinium to be released in the bodies of patients. In addition, a delayed elimination

21     phase of the gadolinium-based contrast agents would later be discovered.
22
                  52.        Peer-reviewed articles on the deposition of gadolinium in animals with normal
23
       renal function, some illustrating deleterious consequences, have been published as early as 1984.5
24

25                53.        Three months after the FDA approval of GE’s Magnevist (a linear contrast agent)

26
     4 Tweed!e MF. Eaton SM, Eckelman WC, et al. Comparative chemical structure and pharmacokinetics of MR1 contrast agents. Invest. Radiol. 1988;
27   23 (suppl 1): S236-S239, see also Frenzel T, Lengsfeld P, Schimer FT et al. Stability of gadolinium-based magnetic resonance imaging contrast agents
     in serum at 37 degrees C. Invest. Radiol. 2008; 43:817-828.
28   5 Weinman H.l. Brasch RC. Press WR, et al. Characteristics of sadolinium-DTPA complex: a potential NMR contrast agent. AJRAm J Roentgenol.
     1984; 142:619-624.
                                                                       13
                                                                    COMPLAINT
       Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 31 of 60




1      in 1993 the preclinical safety assessment and pharmacokinetic data were published describing its

2      pharmacokinetics in rats, rabbits, and cynomolgus monkeys. These studies noted that while toxic
3
       gadolinium was no longer detectable in the blood 7-days after administration, quantifiable
4
       concentrations of gadolinium were persistent in both the renal cortex and areas around bone
5
       cartilage.6
6

7                 54.       The first report of toxic gadolinium retention in humans may have been presented

8      in September 1989, a little over 1 year after the approval of Magnevist. Authors Tien et al.
9
       reported that intracerebral masses “remained enhanced on MRI images obtained 8 days after
10
       injection of gadolinium DTPA dimeglumine (Magnevist).”7                                      Subsequent chemical analysis
11
       revealed that a high concentration of gadolinium remained in the tissue.
12

13                55.       Defendants knew that their linear GBCAs did not have very stable bonds and

14     could come apart easily causing significant toxicity in humans. Defendants have known about
15     the risks that linear gadolinium-based contrast agents pose to people with normal kidney function
16
       for years. Pharmacokinetic studies in 1991 indicated that gadolinium retention was occurring in
17
       people with normal renal function. 8
18

19               56.        In 2004, gadolinium was shown to be deposited in the resected femoral heads

20     (bones) of people who had undergone gadolinium MRI studies.9                                         Since then, studies have
21     continued to indicate that gadolinium remains within people’s bodies long after the suggested
22
       half-life.
23
                 57.        Despite this well-documented evidence of gadolinium retention, Defendants have
24

25     continuously failed to warn consumers and their healthcare providers on the label of their

26   6 Harpur ES. Worah D, Hals PA, et al. Preclinical safety assessment and pharmaco-kinetics of gadodiamide injection, a newmagnetic resonance
     imaging contrast agent. lm>esl Radiol. 1993; 28 (suppl 1): S28-S43.
     7 Tien RD, Brasch RC, Jackson DE, et al. Cerebral Erdheim-Chester disease: persistent enhancement with Gd-DTPAonMR images. Radiology.
27   1989;172:7891-792.
     s Schumann-Giampieri G, Krestin G. Pharmacokinetics of Gd-DTPA in patients with chronic renal failure, loves! Radiol., 1991; 26:975-979.
28   5 Gibby WA, Gibby KA, Gibby WA. Comparison of Gd DTPA-BMA (Magnevist) versus Gd HP-D03 (ProHance) retention in human bone tissue by
     inductively coupled plasma atomic emission spectroscopy, loves! Radiol, 2004; 39:138-142.
                                                                    14
                                                                COMPLAINT
         Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 32 of 60




    1    products, or anywhere that a patient or physician could be informed.

    2
                58.      Dermatologists, nephrologists, and other scientists connected the administration of
    3
         linear gadolinium-based contrast agents to a rapidly progressive, debilitating and often fatal
    4
         condition called gadolinium-induced “Nephrogenic” Systemic Fibrosis (NSF), prompting the
    5

    6    Food and Drug Administration (FDA) to issue a black box warning regarding the release of toxic

    7    gadolinium from the linear contrast agents, and its long-term retention in the bodies of animals

    8    and humans (for patients with abnormal kidney function) on all gadolinium-based contrast agents
    9
         in 2007.
    10
                 59.     Defendants corrected their label to include contraindications for use in people
    11

    12   with kidney disease and acute kidney injury.

    13           60.     There were over 500 NSF cases reported and estimated to be well over a thousand
    14
         non-reported. There was a prior MDL and other litigation involving NSF against the defendants
    15
         in the current litigation. A trial in that litigation resulted in a verdict in favor of the plaintiff and
    16
         against GE. The litigation resolved and the MDL was formally closed in 2015. Due to the new
    17
         black box warning in the GBCA’s labeling, doctors stopped using GBCAs in patients with
    18

    19   abnormal kidney function. However, the warnings for patients with normal kidney function

    20   remained unchanged until May 21, 2018, and as a result the linear GBCAs continued to be

    21   widely used and marketed notwithstanding the Defendants’ knowledge of the dangers of the
    22
         product. This case and the others pending throughout the country involve widespread fibrosis
    23
         and other symptoms in the bodies of patients with normal kidney function.
)   24

    25           61.     The vast majority of the medical community was not aware, until recently, of any

    26   disease that was associated with gadolinium other than NSF, which was defined as only

    27   occurring in patients with renal failure.
    28
                                                        15
                                                     COMPLAINT
      Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 33 of 60
                          ijr4'.




1                62.        Gadolinium toxicity is, therefore, an underreported and underdiagnosed condition.

2     Over the past several years (since the link between gadolinium-based contrast agents and NSF
3
      was acknowledged) patients with normal renal function have been forming advocacy groups and
4
      coming forward to create awareness for their condition.                                    Symptomatic patients often have
5
      documentation of high levels of gadolinium in their blood and urine long after their exposure to
6

7     gadolinium-based contrast agents. Many patients also have tissue biopsies of various parts of

8     their body that show additional evidence of retained gadolinium years after their exposure.

9
                 63.        Some patients sent several strongly worded letters with scientifically-supported
10
      research data to the FDA, warning about the occurrence of gadolinium toxicity in those with
11
      normal renal function following injections of gadolinium-based contrast agents. Correspondence
12
      was confirmed as early as 2012.
13

14               64.        In 2013, while examining non-contrast enhanced MRI images, Japanese
15    researchers found evidence of retained gadolinium in the brains of patients with normal renal
16
       function that had previously received one or more injections of gadolinium-based contrast agents
17
       up to several years prior. They found that the brain had hyperintense signals in critical areas of
18
      the brain.10
19

20               65.        These findings were confirmed by scientists at the Mayo Clinic in 2014 when

21     autopsy studies were performed on 13 deceased individuals, all of whom had normal or near
22
       normal renal function and who had received six or more injections of gadolinium-based contrast
23
       agents in the years prior. Up to 56 meg of gadolinium per gram of desecrated tissue were found
24
      within the brains of these patients.11
25

26               66.        In July of 2015, in response to the Mayo Clinic study’s findings, the FDA issued a

27      Kanda T, Ishii K, Kawaguchi H, et at High signal intensity in the dentate nucleus and globus palldus on unenhanced T1 -weighted MR images:
     relationship with increasing cumulative dose of a gadolinium-based contrast material. Radiology. 2014; 270:834-841.
28   11 McDonald RJ, McDonald .IS. Kalhnes DF. et at Intracranial gadolinium deposition after contrast-enhanced MR inaging. Radiology. 2015; 275:772-
     782.
                                                                     16
                                                                  COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 34 of 60




1    new public safety alert stating that the FDA is evaluating the risk of brain deposits from repeated

2    use of gadolinium-based contrast agents used in MRIs.
3
            67.     In September 2017, the FDA’s medical advisory committee voted 13 to 1 in favor
4
     of adding a warning on labels that gadolinium can be retained in some organs, including the
5

6    brain, even in patients with healthy kidneys.

7           68.     On May 21, 2018, the GBCA manufacturers finally issued a joint warning to
8
     patients with normal kidney function. This new “Important Drug Warning” issued by Bayer, GE,
9
     Bracco, and Guerbet included the following:
10

11                  (a)     “Subject: Gadolinium from GBCAs may remain in the body for months to

12                          years after injection;”

13
                    (b)     A new class warning, patient counseling, and a medication guide;
14
                    (c)     Warning that gadolinium is retained for months to years in several organs;
15

16                  (d)     Warning that the highest concentrations of retained gadolinium are found

17                          in bone, followed by organs (brain, skin, kidney, liver, and spleen);
18
                    (e)     Warning that the duration of gadolinium retention is longest in bone and
19
                            varies by organ;
20

21                  0       Warning that linear GBCAs cause more retention than macrocyclic

22                          GBCAs;
23
                     (g)    Warning about reports of pathological skin changes in patients with
24
                            normal renal function;
25

26                   (h)    Warning that adverse events involving multiple organ systems have been

27                          reported in patients with normal kidney function;

28
                                                   17
                                                COMPLAINT
      Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 35 of 60
                                                                   J



1                            Warning that certain patients are at higher risk;

2
                             i.       Patients with multiple lifetime doses;
3
                            ii.       Pregnant patients;
4

5                          iii.       Pediatric patients;

6
                           iv.        Patients with inflammatory process;
7
                     ©       Instructions for healthcare providers to advise patients that:
8

9                            i.       Gadolinium is retained for months or years in brain, bone, skin,

10                                    and other organs in patients with normal renal function;
11
                            n.        Retention is greater following administration of linear GBCAs
12
                                      than following administration of macrocyclic GBCAs.
13

14                   The Warning deliberately downplays the state of the evidence concerning the

15   health effects of gadolinium retention.
16
              69.    Defendants are estopped from asserting a statute of limitations defense because all
17
      Defendants fraudulently concealed from Plaintiffs the nature of Plaintiffs’ injuries and the
18

19    connection between her injuries and the Defendants’ tortious conduct.

20                                      FIRST CAUSE OF ACTION

21                                STRICT LIABILITY: FAILURE TO WARN
22
                                           (Against all Defendants)
23
              70.     Plaintiffs incorporate by reference and reallege each paragraph set forth above.
24
              71.     Defendants’ linear GBCAs, including Magnevist, MultiHance, and Omniscan,
25
      were defective due to inadequate design, formulation, warnings, labeling or instructions for use.
26

27    Defendants knew, or should have known, that these products created significant risks of serious

28    bodily harm to consumers.       Defendants failed to adequately warn consumers, including the
                                                    18
                                                 COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 36 of 60
                      ,1




1    plaintiffs named here within, and healthcare providers, of such risks, or to recall and reformulate

2    Magnevist, MultiHance, and Omniscan to make them safe for use, or that other contrast agents
3
     with less or no adverse health effects could be used instead, or no contrast agents at all.
4
             72.    Because of Defendants’ failure to provide adequate warnings with their products,
5
     Plaintiffs were injected with linear GBCAs commonly known as Magnevist, MultiHance, and
6

7    Omniscan which Defendants manufactured, designed, sold, supplied, marketed, labeled or

8    otherwise introduced into the stream of commerce in this State.

9            73.    These GBCAs are the legal cause of Plaintiffs’ injuries, harm, damages, and
10   economic loss, which Plaintiffs will continue to suffer into the future.
11
             74.    Had Plaintiffs, and healthcare providers, been made aware by Defendants of the
12
     adverse health risks associated with the use of Magnevist, MultiHance, or Omniscan as part of
13
     receiving an MRI, or that other contrast agents with less or no risk of such adverse effects could
14

15   be used, or no contrast agents at all, Plaintiffs would not have been injected with these linear

16   GBCAs and would not be suffering from the injuries and damages as alleged herein.

17           75.    The foregoing acts, conduct, and omissions of Defendants were vile, base, willful,
18
     malicious, wanton, oppressive and fraudulent, and were done with conscious disregard for the
19
     health, safety and rights of Plaintiffs and others, and for the primary purpose of increasing
20
     Defendants’ profits. As such, Plaintiffs are entitled to exemplary or punitive damages.
21

22                                    SECOND CAUSE OF ACTION
                                            NEGLIGENCE
23                                       (Against all Defendants)
24
            76.     Plaintiffs incorporate by reference and reallege each paragraph set forth above.
25
            77.     Defendants had a duty to exercise reasonable care in the design, formulation,
26

27   testing, manufacture, labeling, marketing, sale and distribution of linear GBCAs (including

28   Magnevist, MultiHance, and Omniscan). In particular, Defendants had a duty to assure that these
                                                   19
                                                COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 37 of 60




1    products did not pose an unreasonable risk of bodily harm and adverse health consequences to

2    the end users, such as Plaintiffs.
3
             78.     Defendants failed to exercise reasonable care in the design, formulation,
4
     manufacture, sale, testing, marketing, or distribution of linear GBCAs, including Magnevist,
5
     MultiHance, and Omniscan, in that they knew or should have known that these products could
6

7    cause significant bodily harm or death and were not safe for use.

8            79.     Defendants failed to exercise ordinaiy care in the labeling of linear GBCAs,

9    including Magnevist, MultiHance, and Omniscan, and failed to issue to consumers and their
10
     healthcare providers adequate warnings concerning the risks of serious bodily injury due to the
11
     use of these GBCAs or the availability of alternative contrast agents that did not carry such risks
12
     or the option of not using contrast agents at all.
13
             80.     Despite the fact that Defendants knew or should have known that linear GBCAs,
14

15   including Magnevist, MultiHance, and Omniscan, posed a serious risk of bodily harm to

16   consumers, Defendants unreasonably continued to manufacture, label, distribute and market

17   Magnevist, MultiHance, and Omniscan, and failed to exercise reasonable care with respect to
18
     post-sale warnings and instructions for safer or alternative uses.
19
             81.    Had Plaintiffs, and healthcare providers, been made aware by Defendants of the
20
     adverse health risks associated with the use of Magnevist, MultiHance, and Omniscan as part of
21
     receiving an MRI, or that other contrast agents with less or no risk of such adverse effects could
22

23   be used, or no contrast agents at all. Plaintiffs would not have been injected with these linear

24   GBCAs and would not be suffering from the injuries and damages as alleged herein.
25          82.     At all relevant times, it was foreseeable to Defendants that consumers, including
26
     Plaintiffs, would suffer injury as a result of Defendants’ failure to exercise ordinary care as
27
     described above.
28
                                                    20
                                                 COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 38 of 60
                       &S




1                83.   As a direct and proximate result of Defendants’ negligence. Plaintiffs have
2    suffered, and will continue to suffer, injuries, damages, and loss as alleged herein and as proven
3
     at trial.
4
                                        THIRD CAUSE OF ACTION
5                                     FRAUD: MISREPRESENTATION
                                          (Against all Defendantsj
6

7
                 84.   Plaintiffs incorporate by reference and reallege each paragraph set forth above.
8
                 85.   Defendants knowingly and intentionally made materially false and misleading
9
     misrepresentations to the healthcare providers of Plaintiffs and to the public at large, including
10

11   Plaintiffs, suggesting that linear GBCAs, including Magnevist, MultiHance, and Omniscan, were

12   safe for use and that Defendants’ labeling, marketing, and promotional materials fully described

13   all known risks associated with these products and that no safer alternative contrast agents, or not
14
     using contrast agents at all, were alternatives that patients should consider.
15
                 86.   Defendants’ representations were false. Linear GBCAs, including Magnevist,
16
     MultiHance, and Omniscan, are not safe for use and Defendants’ labeling, marketing, and
17
     promotional materials did not fully describe all known risks of these products, or the option of
18

19   using other contrast agents with less or no risk of adverse effects, or not using contrast agents at

20   all.

21               87.   Defendants had actual knowledge that linear GBCAs, including Magnevist
22
     MultiHance, and Omniscan, created an unreasonable risk of serious bodily injuiy to users, and
23
     that safer alternative contrast agents existed and could be used instead as part of routine MRI
24
     procedures, or no contrast agents used at all.
25

26               88.   Defendants knowingly and intentionally omitted this information from their

27   labeling, marketing, and promotional materials, and instead labeled, promoted, and marketed

28   their products as safe for use in order to increase and sustain sales and profits for themselves, and
                                                       21
                                                 COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 39 of 60
                                                                 js****!




1    failed to advise the options of using safer alternative contrast agents, or no contrast agents at all.

2            89.     When Defendants made representations that linear GBCAs, including Magnevist,
3
     MultiHance, and Omniscan, were safe for use, they knowingly and intentionally concealed and
4
     withheld from Plaintiffs, healthcare providers, and the public, the fact that their linear GBCAs,
5
     including Magnevist, MultiHance, and Omniscan, were not safe for use and that safer alternative
6

7    contrast agents could be used instead, or no contrast agents at all.

8            90.    Defendants had a duty to disclose that linear GBCAs, including Magnevist,

9    MultiHance, and Omniscan, were not safe for use, and that safer alternative contrast agents could
10
     be used instead, or no contrast agents at all. Defendants had superior knowledge of these facts
11
     that were material to Plaintiffs’ and healthcare providers’ decisions as to whether to use
12
     Magnevist, MultiHance, and Omniscan on Plaintiffs as part of the multiple MRI evaluations
13
     performed upon them.
14

15           91.    Plaintiffs and the healthcare providers reasonably and justifiably relied on the

16   Defendants’ representations that linear GBCAs, including Magnevist, MultiHance, and

17   Omniscan, were safe for human use and that Defendants’ labeling, marketing, and promotional
18
     materials fully described all known or suspected risks associated with these products and the
19
     availability and efficacy of safer alternative contrast agents.
20
            92.     Plaintiffs did not know, and could not have learned, of the facts that Defendants
21

22   omitted and suppressed, all of which were material facts that would have convinced Plaintiffs,

23   had they been made aware of these materials facts, to have foregone use of Magnevist,

24   MultiHance, or Omniscan as part of their multiple MRI procedures and used macrocyclic
25   gadolinium-based contrast agents, or not agents, instead.
26
            93.     As a direct and proximate result of the Defendants’ misrepresentations and
27
     concealments, Plaintiffs were administered Magnevist, MultiHance, and/or Omniscan multiple
28
                                                    22
                                                 COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 40 of 60




1    times in significant dosages over a short period of time, which has caused them to suffer serious

2    physical injury, harm, damages, and economic loss, and will continue to cause them such
3
     damages.
4
               94.   The foregoing acts, conduct, and omissions of Defendants were vile, base, willful,
5
     malicious, wanton, oppressive and fraudulent, and were done with a conscious disregard for the
6

7    health, safety and rights of Plaintiffs and other users of Magnevist, MultiHance, and Omniscan,

8    and for the primary purpose of increasing Defendants’ sales and profits. As such, Plaintiffs are

9    entitled to exemplary or punitive damages.
10                                     FOURTH CAUSE OF ACTION
11                                      FRAUD: CONCEALMENT
                                         (Against all Defendants)
12

13             95.   Plaintiffs incorporate by reference and reallege each paragraph set forth above.
14
               96.   Defendants omitted, suppressed, or concealed material facts concerning the
15
     dangers and risks with the use of their linear GBCAs, including Magnevist, MultiHance, and
16
     Omniscan, and the fact that safer alternatives were available. Further, Defendants purposely
17
     downplayed and understated the serious nature of the risks associated with the use of their linear
18

19   GBCAs, including Magnevist, MultiHance, and Omniscan, in order to increase sale and profits.

20             97.   As a direct and proximate result of the Defendants’ concealment of material facts.

21   Plaintiffs were administered Magnevist, MultiHance, and/or Omniscan, multiple times in
22
     significant dosages over a short period of time, which has caused them to suffer serious physical
23
     injury, harm, damages, and economic loss, and will continue to cause them such damages into the
24
     future.
25

26             98.   Had Plaintiffs, and healthcare providers, been made aware by Defendants of the

27   adverse health risks associated with the use of Magnevist, MultiHance, and/or Omniscan as part

28   of receiving an MRI, or that other contrast agents with less or no risk of such adverse effects
                                                   23
                                             COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 41 of 60




1    could be used, or no contrast agents at all, Plaintiffs would not have been injected with these

2    linear GBCAs and would not be suffering from the injuries and damages as alleged herein.
3
             99.     The foregoing acts, conduct, and omissions of Defendants were vile, base, willful,
4
     malicious, wanton, oppressive and fraudulent, and were done with a conscious disregard for the
5
     health, safety and rights of Plaintiffs and other users of Magnevist, MultiHance, and Omniscan,
6

7    and for the primary purpose of increasing Defendant’s sales and profits. As such, Plaintiffs are

8    entitled to exemplary or punitive damages.

9                                    FIFTH CAUSE OF ACTION
                                  NEGLIGENT MISREPRESENTATION
10
                                       (Against all Defendants)
11

12           100.    Plaintiffs incorporate by reference and reallege each paragraph set forth above.

13           101.    Defendants supplied the public, including Plaintiffs, and healthcare providers with
14
     materially false and incomplete information with respect to the safety of Magnevist, Multihance,
15
     and Omniscan.
16
             102.    The false information supplied by the Defendants was that Magnevist,
17
     MultiHance, and Omniscan were safe for administration to people like Plaintiffs, and failed to
18

19   state that safer alternative contrast agents could be used instead, or no contrast agents at all, as

20   part of the MRI procedure.

21           103.    In supplying this false information, and failing to explain safer alternatives than
22
     the use of Magnevist, MultiHance, and Omniscan, as part of the administration of multiple MRIs
23
     to Plaintiffs, Defendants failed to exercise reasonable care.
24
             KM.     The false information provided by Defendants was material and justifiably relied
25

26   upon by Plaintiffs and healthcare providers in good faith to their detriment.

27           105.    Had Plaintiffs, and healthcare providers, been made aware by Defendants of the

28   adverse health risks associated with the use of Magnevist, MultiHance, and Omniscan as part of
                                                    24
                                              COMPLAINT
     Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 42 of 60




1    receiving an MRI, or that other contrast agents with less or no risk of such adverse effects could

2    be used, or no contrast agents at all, Plaintiffs would not have been injected with these linear
3
     GBCAs and would not be suffering from the injuries and damages as alleged herein.
4
            106.    As a direct and proximate result of the Defendants’ misrepresentations and
5
     concealment of material facts, Plaintiffs were administered Magnevist, MultiHance, and/or
6

7    Omniscan multiple times in significant dosages over a short time period as part of receiving

8    several MRIs, which has caused them to suffer serious physical injury, harm, damages, and

9    economic loss, and will continue to cause them such damages into the future.
10

11                                     PRAYER FOR RELIEF

12           WHEREFORE, Plaintiffs pray for judgment against the Defendants as follows:
13
      1.     For judgment in favor of Plaintiffs and against Defendants, and each of them;
14
      2.     Non-economic damages including pain, suffering, emotional distress, loss of
15
             enjoyment of life, and other non-economic damages in an amount to be determined at
16
             trial of this action;
17

18    3.     Economic damages including past and future medical expenses, past and future loss

19           of income, loss of earning capacity, and other economic damages in an amount to be

20           determined at trial of this action;
21
      4.     Punitive damages as allowed by law and in an amount to be determined at the time of
22
             trial of this action;
23
      5.     Pre-judgment and post-judgment interest;
24
      6.     Attorneys’ fees, expenses, and costs; and
25

26    7.     Such further relief as this Court deems necessary, just, and proper.

27

28
                                                 25
                                              COMPLAINT
      Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 43 of 60
                                                              '^mi0




1                                  PEMAND FOR JUR¥ TRIAL
2
           Plaintiffs hereby demands trial by jury as to all issues.
■<»




3

4                                               A"'
                                               . Levi M. Plessct, CA Bar No. 296039
5                                             j MILSTEIN JACKSON FAIRCHILD & WADE
                                              VI0250 Constellation Blvd., Suite 1400
6                                                Los Angeles, CA 90067
1                                                lplesset@mifwlavv.com
                                                 Tel: (310) 396-9600
8                                                Fax:(310)396-9635

9                                               Attorney for Plaintiffs
10

11
12

13
14
15
16
17

18
19
20
21
22

23

24
25
26
27

28
                                                  26
                                            COMPLAINT
                           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 44 of 60


                                         5 U M Etlf O N S                                                I                   FOR CQURT uSl: OMY

                                   (ClTA C! 011! JUDI CIAL)
                                                                                                         J1              (sO-OPARA USO pE LA CORTBj


NaTICE TO DEFENiIANT:
(!.t VlSO AL DEMAIVDADO):
 BAYER 1-IEAL"1liCARE PHARMACEUTICALS, TNC. (see
 attacl3rrlent)
YOU ARE BEING SUED BY PLA1NTIFF:
(LO ESrA DEMANDANDO EL DEMANDANTE):
TATSIANA DEROSA; TAMARA TYLER; GILBER'T'O LOPEZ;
BONNIE WFTEELER
 NOTtCEt You have been sued. 'l'he court may decide against you without your being txeard unless you respond w€thin 30 days. Read the information
 belaw.
     You have 30 CALEhtDAR DAYS after this summons and legal papers are served on you to f7e a written response at this court and have a copy
 served on the ptaintifP. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case, There may be a court fonrl that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-f•ielp Center (ww4v,courtinfo. ca.gov/se)thelp), your county faw library, or the courthouse nearest you, If you cannot pay the filing fee, ask
 the oourt clefk for a fee waiver form. If you do not fite your response on tfine, you may lose the case by default, and your wages, money, and prope►ty
 may be talcenwithout furtherwaming from ttie c.ourt.
     7here are other legai requirements. You may want to call an attorney right away. If you do rlot know an aftomey, you may want to catl an attomey
  referrai seivice. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 lhese nonprofft groups at the Cal'aornia Legal Services Web site (www.lawhelpcafffomia.org), the Californta Courts Online Se1f-Ftelp Center
 (wvAv,courtinfo.ca.gov/selfhetp), or by contacting your locat court or county bar association_ NOTE: The court has a statutory Gen forwaived fees and
 costs on any settterrent or arbltration award of $10,000 or more in a civii ease. The court's lien muat be paid before the court wilf dlsmiss the case.
 iAV1Sfi+ l r,t han clertrtr,nslrxfa. .Si toa rt+sru+ncfe derntrc, de 30 d1as, la corte puede decidir en su uontra srn escuchar su verstOn. Lea la Informactbn a
 continuacron.
     Tene 30 t7)AS DE CALENDAfilO despues de que le en(requen esia cifacidn y papeles legales para presentar una respuesta por escrFto en esta
 corte y hacerque se entregua urla copla at demandante. Una carta o una ltamada teleldnica no ro protegen. Su respuesta porescdto fiene que esfar
 en formato legal correcto sr desea que procesen 8u caso en la corte, Es posible que haya un forrnufarlo que usfed pueda usar para su respuesta.
 Puede enqontrgr esfos ronnularios do ta cprte y mas 16(ormacldn en_el. Contrn de Ayuda de las Cortes de Calltornla (4vww.sucorte.ca.gov), en ►a
 brblioteca de feyas da 8u condado o en 1a carte que le quede mds cerca. Si no puede pager la cuora de pPesenracl6n, pida a1 secretarfo de la corte
 que le dti urr formularfo de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perderol caso por incumplimiento yla cortc /a
 podra qurtar su sueldo, dinero y bfenes sin m6s advertencia.
    Way otros requlsfros legates. Es recomendabfe que Ilante a un abogado inmedia tamente. Si no conoee a un abogado, puede lfamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado, es poslbfe qua cumpta con los requfsitos para obtener servicios legates gratuitos de-un
 programa de servicios legales sr'n flnes de tucro. Puede encorttr-ar es(os grupos sin rrnes de lucro en a1 sitto web da California Legal Services,
 (wsvw.lawheipcalifomia.org}, en el Centro de Ayuda de tas Cortes de California, (wvrw.sucane.ca.gov) o pontendose en cvnfacro con la oorte o el
  colegio de abogados tocales. A V1S0: Por ley, la corte fiene daredro a raclamar las cuotas y tos co8tos exentos por Irrrponer un gravamen sobre
  cualquierrecuperactdn de S10,0006mds de valorrecibida mediante un acuerdo o una concesl3n dearbitraje en un caso de derecho ciWr. 17eno que
  pagar el gravamet) de la corte antes de que la cnria pueda desechar el caso.
                                                                                                              cnse r,u
The name and address of the court is:
(E1 nombre ydireccibn de la corte es): San Prancisco Supenor CoUrt                                                           '
                                                                                                                                 —   1 ~-5 ~ ~~r
                                                                                                                                             N , ~1
 400 McAllister Street, San Francisco, CA 94102

The name, address, and tetephone number of plainfiffs attomey, or plaintiff witlzout an atlorney, is:
(C1 nombre, la dlrecciCsn y e/ nitmero de telefono del abogado del damandante, o del rJernandartie que rra tlene abogado, es):
 Levi M. Plesset; 10250 Canstellation Bhld, Suite 1400, Los Angeles, CA 90067; (310) 396-9600

DATE: AP, R Aerl- 4, 204&                                                                                                                                , Deputy
(Fecha)                                                    ~~~AK OF( TW`
                                                                     ecre ano)                                   KALENE Ai'OLONiG~                        (Adjuntc
        roof ofservice of this summons, use Proof of Serv3ce of Summons (forin POS-010).)
        prueba de entrega de esta cftatlbn use et forrnulario Proof of Sen+ice of 5ummons, (POS-010)).
                                      NOTJCE TO THE PERSOiV SERVED_ You are served
                                      1.        as an individual defendant.
                                      2, 0 as the person sued under the fictitious name of (specify):


                                       3 ~] on behalf of (specify): ~~~~~ ct)t;f~9d?,,.~-p~ V ~

                                           under. ~ CCP 416.10 (corporation)              `_Q"' CCP 416.60 (minor)
                                                 (~)] CCP 416.20 (defunct corporation)          CCP 416.70 (conservatee)
                                                  Q CCP 416.40 (association or partnership)     CCP 416.90 (authorized person)
                                                 Q other (specify):
                                       4. 0 by personal delivery on (date):
 r• om adoptea for Mandafwy Usu                                           SUMMO NS                                                      ol ('1~1 ptncredvfe §§ 412.20.4G5
    Judicial Coteidl or caGtania
   -- .— rt5—., aa... —Mf                                                                                       r"
                                                                                                                 '~ \ / ~ n ~                        kwow.covUnra ca.gov
                           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 45 of 60

`                                                                                                                         SUM 200 A)
    SHORT TITLE:                                                                            CASe NUMSM:

w   DeRosa, et al. v. Bayer Healtlicare Fharniaceuticals, Inc., et al.

                                                        INSTRUCTIONS FOR USE
4 This form may be used as an attachment to any summons if space does not permit the listing of atl parfies on the summons.
-► If this attachment is used, insert the foliowing statsment in the plainfiff or defendant box on the summons: "Additional Parties
   Attachment form is attached:'

    t.ist additionaf parties (Cheek onlyone box. Use a separate page foreach type of parFy.):

     = Piaintiff             Q Defendant    Q Cross-Compiainant [:] Cross-Defendant
    BAYER CORPORATION; BAYER HEALTHCARE LLC; GE HEALTHCARE, INC; GENERAL
    ELECTRIC COMPANY; BRACCO DIAGNOSTICS, iNC; MCKESSON CORPORATION; MCKESSON
    MEIIICAL-SURGiCAL, INC; and DOES 1 through 24, 11iCIlIS1Ve.




                                                                                                                 Page           of
                                                                                                                                      Paget of1
    FormAdoptedfmManGatoryUse
      Judi4al Geurcol d CeWomie            ADDITtflNAL PARTIES ATTACHMENT
SUM-200(A) fRev. Jenuary 1, 2oo71                 Attachment to Summons
                            Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 46 of 60
                                                                                                                                                            CM-t]10
ATTORNEYORPAR7Y +r~THOUTATTORNEYiName,Srateearnvmoar,arsdadd+ess)'                                                          FaRCQuaiTt7~tr,ONLY
  Levi M. Plcssct (296039)                                                                                                           ~~'~
  1~4ilstein, Jackson, Fairchi3d Rc Wadc, LLP
  10250 Consiellation Blvd, Suite 1400                                                                                           ~ ~' ~ ~
                                                                                                                     Stahfif~~+~~in~tyrStipaYrorCourt
  Los Angeles, CA 9006?
                     !
      TF.LEPHONE NO.: `310) 396--9600                      FAx No.: (310) 396-9635
 ATTOrtNEYFOR(NamaJ. pl8lntlffs               _                                                                                  ~,~~• 2 4 21J1g
SUPERiOR COURT OF CA(.IFORNIA, COUfJTY OF          San Francisco
     S7REETADDRESS: 400 MCAl1lsCer St7'<rt,'t                                                                                  1* ~' ~
                                                                                                                                ~ x.~
    rA AIUNG ADDRESS:                                                                                                           RHiff1tS'E'- APGL...~. 1'~7f0
                                                                                                                                                         .
    CIiY ANb 21P CODE: San 1'raTtcSSCo, Cri 94102                                                                                                                 -
                                                                                                                                                         ~JO~uty Cl9fit
       6RANCti NAME:
  cASE rvAME:                            ~
  neRosa, et al. v. Bayer Healthcare phal-maceuticals, hic., et aI.
     CIV(L CASE COVER SHEET                                    Comptex Case besignation                     C~         ee                          ~479
[Z] Unlimited                     [] L.imited
        (Amount                       (Amount              t ~ 1 Counter       [] Joinder
                                                                                                    JUOQE:
        demanded                      demanded is         lrited with first appearance by defendant
        exceeds $28,000)              $25,000 or less)         (Cal. Rules of Court, rule 3.402)     oEPr.
                                         tfems 7-6 befow rrtust bd completed see lnstnrctions on page 2).
1. Check onQ box below for the case type thai best describes this case:
   Auto Tort                                             Contract                                 Provisionaliy Complex Civil Litigatlon
           Auto (22)                                     = Breach nf contracUwarranly (06)        (Cal. Rules of Court, rules 3.400-3.403)
   L~1 ilninsured motorist (46)                               Rule 3.740 collections (09)         ED Antitrustffrade regulation (03)
   Other P11PD/WD (Personat In)urylProperty              0 O'ther collections (09)                Q Construction defect (10)
   ❑ a-
   r~
      m- agelWrongfui Death) Tort
         ~
                                                         O Insurance coverage (18)                0 Mass tort (40)
   t_~ Asbestos (04)                                     Q Other contract (37)                    CD Securities litigation (28)
   ~ ✓ PYoduct liability (24)                            }Zeal Propetty                           ~_~ Environmental/Toxic tort (30)
          Medicaf matpractice (45)                      Erninenl domaintlnverse                            Insurance coverage claims arising from the
    3-!   Other PIIPD/lND (23)                          condernnation (14)                                 above lfsted provisionally r,omplex case
                                                        Wrongfut evir.tion (33)                            types (41)
    Nnn-PIJPd1WD (Other) Tort
    0 Business torttunfair business practice (07) ~ Other real property (26)                          Enforcement of Judgment
    Q Civil rights (08)                           tJnt wful Detainer                                  = Enforcement of judgment (20)
    ~ flefamation.(t$)                            ~ Commercial (31)                                   Miscetlaneous Civit Complaint
    ~Fraurl (16)                                         r----~ Residential (32)
                                                         ~                                            Q RICO (27)
    0 Intelleclual properly (19)                         L__ 1 Drugs (38)                                 Other complaint (not specJhed above) (42)
    0
    ~ Professional negligence (25)                       J ud-icial fteview                           NGscellaneous Civil Petition
                                                         r— ~
          Other non-Pl/PD11ND tort (35)                  t. _ J Asset forfeifure (05)                 0 Parinership and corporate governance {21}
    Em foyment                                           C~ Petition re: arbitration award (11)       [..,~ ather petition (nof specft7ed abave){43)
    [~ Wrongful termination (36)              Q Writ of mandate (02)
    ~ Other employment (15)                   Q Other judicial revlew (39)
 2. This case Ul is        LA is not complex under rule 3.400 of the California Rules of Court. If the case is compiex, mark the
     factors requiring exceptional judlcial management:
     a. EZI Large number of separately represented parties       d, [] Large number of witnesses
     b. M Extensive motion practice ralsing difficult or novei e. Q Coordination with related actions pending in one or mQre courts
               issues that wili be time-consuming to resofve             in other counties, states, or countries, or in a federai court
     c. B/D Substantial amorint•of .documentary evidence          f.     Substantiai posijudgment judicial supervision
 3. ftemedies sought (cheLk all fhet apply): a.0 monetary b.[] nonmanetary; deciaratory or injunctive relief C. Elpunitive
 4. Number of causes of aetion (speciry): Pive (5)
 5. -1'his case E] is                f+1 is not a class action sult.
 6. If there are any knowrt related cases, file and serve a notice of related c.ase. (You may us~fdrrn CM-015.)
 Date: 4/23/20 19
 Levi M. Plesset
                                        F'KIN i

   • Nlaintiff must file this cover sheet with the flrst paper filed in the action or proce~in(except small cfaims cases orcases ffled
     under the Probate Code, Famiiy Code, or Welfare and Institutions Code). (Cal ul s of Court, rule 3.220.) Failure to file may result
                                                                                                  ~
     in sanctions.
   • File this cover sheet In addition to any cover aheet required by ioccal court rute.
   • lf this case is complex under rule 3.d00 et seq, of the California Rules of Court, you must serve a copy of this cover sheet on ait
      other parties to the action or proceeding.
   • lUniess this is a collections case under rule 3.740 or a complex case, thi8 cover sheet will be used for statistical purposes oni~.
                                                                                                                                                                aae 1 of 2
 Form Adopled tot 1J4&ndatory USe                                                                                C31. Ruk.s ot Ccur1, tules 2.30, 322q, 3.40D-3.a01, 3 740:
   Judlcrrl Coundl nr CafOornia
                                                          CIVIL CASE COVER SHEST                                         Cal. S.andards or Ju(rNa1 Adminisiralion, sJd 3.1e
   CM-010 tRcv. Ju'y 1• 20071                                                                                    n•- A'd /                            www cnurtiMaca.aov
                              Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 47 of 60
                                                                                                                          CAA-010
             '                INSTRUCTiONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Fiiing First Papers. lf you are filing a frst papEr (for example, a compEaint) in a civil case, you must
compfete and file, along with your ffrst paper, the Cilri! Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through & on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case ftts both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the c.ases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initiai paper. Failure to tile a cover sheet with the first paper filed in a tivil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rufes of Court.
To Parties in Rule 3.740 Coiiectforts Cases. A"collections case" under ruie 3.740 is defined as an action for recovery of rnoney
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transacfion in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management ruies, unless a defendant files a responsive pleading. A ruie 3.740 coliections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. tn complex cases only, parties must also use the Ctvit Case Co+rer Sheet to desfgnate whether the
case 9s compiex. If a plafntiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes In items 1 and 2. If a plain6ff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no tater than the time of its first appearance a joinder ln the
 plaintif#'s designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                      CASE TYPES AND EXAMPLf=S
Auto Tort                                        Contract                                            Provisionatly Comptex Civll Litlgation (Cal.
    Auto (22)-Personal InjurylProperty               Breach of Contract/Warranty (06)                Rules of Court Rufes 3.400-3,403y
        DamagelWrongfui Death                             fireach of RentailLease                         Antitrust/Trade Regutation (03)
    Uninsured Motorist (46) (if the                            Contract (not unlawfu) detainer            Construction Defect (10)
        case lnvolves an uninsured                                 or wrongful evlctlon)                  Claima Involving Mass Tort (40)
        motonstclaim subject to                           ContractNUarranty Breach-Selier                 Securities Litigation (28)
        arbitratlorr, check this ltem                          Plaintiff (not iraud ornegllgence)         EnvironmentafrToxieTort (30)
          instead of Auto)                                Negtigent Sreach of Contract/                   Insurance Coverage Claims
Other PIlPD1WD (Personaf Injury/                               Warranty                                       (arising (rom provisionatly complex
Property DamagelWrongful Death)                           Other 8reach of ContracbWarranty                    case type listed above) (41)
Tort                                                 Cotlections (e.g., money owed, open               Enforcement of Judgment
     Asbestos (04)                                        book acoounts) (09)                              Enforcement of Judgment (20)
        Asbestos Property Damage                          Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
         Asbestos Personal lnjury/                        Other Promissory NotelCollections                       County)
             Wrongfui Death                                    Case                                           Confession of Judgment (non-
     Product Liabilibj (notasbes[os ar                Insurance Coverage (not provlsionally                        domestic relattons )
          foxlc%nvironmentaQ (24)                         complex) 0 S)                                        Sister State Judgment
     Med}cal Maipractice (45)                             Auto Subrogation                                     Admintstrative Agency Award
         Medical Malpractioe-                             Other Coverage                                          (not unpaid iaxes)
               Physicians & Surgeons                  Other Contract (37)                                     Petition/Certification of Entry of
         Other Professional Health Care                    Contractual Fraud                                     Judgment on Unpaid 't-axes
               Malpractice                                 Other Contract Dispute                             Other Enforcement of Judgment
     Other PI/PD/WD (23)                         Real Propetty                                                     Case
         Premises Liabflity (e.g., slip               Eminent Domainllnverse                           Misceilaneous Civil Comptaint
               and fail)                                   Condemnation (14)                              RICO (27)
          Intentfonal8odily lnjurylPD/WD              Wrongfui Eviction (33)                              Other Complaint (not specdifed
               (e.g., assault, vandatism)             Other Real Property (e.g., qufei title) (26)
                                                                                                               above) (42)
          Inteniional Jnfiiction of                        Writ of Possession of Reat Property                 Deciaratory Relief Only
                Emotfonal Distress                                                                             lnjunctive Retief Only (non-
                                                           Mortgage Foreclosure                                    harassment)
          Negligent Infiiction of                          Quiet Title
                Emotional Distress                         Other Ftea! Praperty (not eminent                   Mechanles Lten
          Other PUPDMID                                    domain, /andlarrUtenant, or                         Other CommerCiai Complxint
 tVon-PIIPDIWD (Other) Tort                                foreclosure)                                            Case (nort-tortlnon-complex)
                                                  U ntawful Detainer                                           Other Civil Complaint
     t3usiness TortltJnfalr Business                                                                               (non-forf/non-complex)
         Practice (07)                                 Commercfat (31)
                                                                                                       Misceltaneous Civit Petition
     Civil Rights (e.g., discrinlinatton,              Residential (32)                                   Parinership and Corporate
         false arrest) (notcivll                       Drugs (38) ('rPthe case lnvolves 111ega1                Governance (21)
          harassment) (08)                                 drugs, check this ltem; otherwise,             Other Petition {not specffled
     Defarnatfon (e.g., siander, 14bet)                    report as Commerciat or Residentlal)                above) (43)
           (13)                                   Judicial Revlew                                              Civit Harassment
     Fraud (16)                                       Asset For`eiture (05)                                    Workplace Violence
     I ntellectual Property (19)                      Petition Re: Arbitration Award (11)                      Etder/Dependent Adult
      Professional Negiigence (25)                    Wr9t of Mandate (02)                                          Abuse
          Legat Malpractiee                                Writ--Administrative Mandamus                       Election Contest
          Other Professionai Malpraetice                   Wrlt-Mandamus on Limited Court                      Petition for Atame Change
                 (not medical orlega!)                        Case Matter                                      Petition for Retief From Late
     Other Non-PI/PD/WD 7ort (35)                          Writ-Other Limited Court Case                            Claim
  Employment                                                   Review                                          Other Civll Pet9tion
     Wrongful Termination (36)                         Other Judicial Review (39)
     Other Empioyment (15)                                 Review of f•ieaith Offrcer Order
                                                           Nottce of Appeat--Labor
 _                                                            Commissioner Appeals
 CM•010 (Rev. July t, 20071                                                                                                                    Pafle Z o{ 2
                                                       C1V1L CASE COVER SHEET
                              Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 48 of 60


                                          SUNlMONS                                                                     FOR COr1RT US& ONLY
                                                                                                                   (SOLDPARA IJSO AE LA CORTL)
                                      (CJTACCON JUDlClAL)
NOTICE TO DEFENi7ANT:
(A VISO AL DEMANDADO):
BAYER 1-IEAL'I~-ICARE PHARMACEUTICALS, INC. (see
attacl3ment)
YOU ARI+ HEING SUED 8Y PLAINTIFF:
(LO EST,4 DEMANDANDO FL DEMANDANTE):

TATSIANA DEROSA; TAIVIARA TYLER; GILBER7'O LOPEZ;
k30NNIE WHEELER
 NOTICEI You have been sued. The court may decide aga inst you vJithout your being heard unless you respond within 30 days. Read the information
 below.
     You have 30 CALEf`lDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintitf_ A letter or phone call will not protect you. Your written response must be ln proper legal form if you want the court to hearyour
 case. There may be a court fonn that you can use for your response. You can find these court forms and more information at Ihe CaGfornia Courts
 Online Setf-1•lelp Center (www.courfinfo.ca.govlselthelp), yourcounty law tibrary, or the courthouse nearest you. If you cannot pay the fiting fee, ask
 the oourt cterk for a fee waiver form. If you do not fle your response on Ume, you may lose the case by default, and your wages, money, and property
 may be taken without furtherwaming from the court.
      'There are other iegal requirements. You may want to call an attorney right away. If you do not know an attomey, you rnay want to call an attomey
 referral seroice. If you cannot afford an attorney, you may be eligibte for free bgal servfces from a nonprofit legal services procdram. You can locate
  ttiese nonprofit groups at the Cal'rfornia Legat Services Web site (www.lawhefpcafrfomia.org), the Californta CflurtB Oniine Se1f-Help Center
 (www.courtinfo.ca.govlselfherp), or by contaciing your locat court or county bar associafion. NOTE: The court has a stalutory lien forwaived fees and
  cost, on any settlen>rnt or arbilration award of $10,060 or more in aciva Case. The courYs Gen mustbe paid before the court will dlsmfss the case.
 iqvt50+ 1 r,, lren clarrnr,nclrutu. Si nu res7xvxfe cfenlro de 3U dlas, la cone puede decidir en su contra stn escucharsu verslbn. Lea ta 1nrormacf6n a
 conllnuaci6n
      Tene 30 OtAS C1E CALEIVDARIO despues de que le enG epuen esia cllacfdn y papeles legales para presentar una respuesta por escrito en esta
 corte y hacerque se enlregue una copla at demandante. Una carta o una ftamada tefer6rrlca no to protegen. Surespuesta porescrrto fiane que estar
 en formato legat correcto sr desea que procesen su caso en /a corte, Es pos;hle que haya un toanufarlo que usted pueda usar para su respuesta.
 Puede enqontrarestos tonnularlos dela cgrte y mas fnformacf6n en_ef. Cantro de Ayuda de las Cortes de Cafifornfa Mww.sucorte.ca.gov), en fa
 brbioteca de leyes de su condado o en )a corle que le quede mds cerca. Si no puede pagar fa crmfa de pi`eSentac16n, pida af secretalfo de la corte
 que le de un formulario de exenci6n de pago de cuotas, Si no presenta su respuesta a liempa, puede peideref caso porfncumplfmfento yla corte fe
 podra quNar su suefdo, dinero y blenes sfn m is advertencla.
     Hay otros requisifos /egates. t^s recomendabfe que llante a un abogario irunediatamenfe. Si no conoce a un abogacto, puede tfamar a un servicio de
 remisi6n a abagados. Si no puede pagar a un abogado, es posible qua curnpla cen los requisftos para obtener servlcfos tegafes graluilos de•un
  programa de servicios legalt's s1n flnes de lucro. Puede encontrar estos grupos sin fines de lucro en a1 slfto web de California Legal Services,
  (w:vw.lawhelpc,atifomla.org), en el Centrn de Ayuda de fas Cortes de Captomta, tWww.sucorte.ca.gov) o ponfendose an cconfacto con la corte o e1
 coleglo de abogados locales. A V1S0: Par ley, la corte tiene dareclro a raclamar las cuotas y fos cosios exentos por imponer un gravamen sobre
  cuafquterrecuperact6n de $10,000 6mis de valor recibfda mediante un acuerdo o tJna concesi6n de arbifraje en un caso de derecho civit. 77eno que
  pagar el gravarnen de la co+ie antes de que la corte pueda desechar el caso.
The name and address of the cotirt is:                                                                  jqnSE r,u                (~
(EI nnmbre ydireccf6n de )a corte es): San Frartcisco Supel7or Caurt                                             a~~
 400 McAllister Street, San Francisco, CA 94102

The name, address, and tetephone number of plaintiffs attorney, or piainliff without an attorney, is:
(EI nombre, fa direcci6n y el nrimero de felefono de1 abogado det damandante, o de1 demandanfe que no tiene abogado, es):
 Levi M. Plesset; 10250 Canstellation Blvd, Suite 1400, Los Aiigeles, CA 90067; (310) 396-9600

DATE: ~~:~i ~ ~ 20-ig                                                                                                                               , Deputy
(Fecha)                                                  ~~~ AK dF ~H( ecrefeiio)
                                                                            ~                               ~~.~~E A1'~~~N~~                         (Adjunto)
(For proof ofservice of this surrmmons, use Proof of Serv)ce of Summons (fonn POS-010).J                                                                    ~~
(loara prueba de entrega de esfa citati6n use el formulario Proof of Service of 5umrtions, (PQSQ1D)).
                                  NOTICE TO TtiE PERSO3J SERVED: You are served
  lSE"rf                       1 1, Q as ran individuai defendant.
                                  2. Q as the person sued under the fictitious name of (specify):


                                         3. [~ on behalf of {specify): ~ A e (                 ~ .~Q`-~ ~~'~ f ~~1~ ~Q Ge~l~l CQ.~~

                                            under.       CCP 416.10 (corporation)             Q CCP 416.60 (minor)
                                                     Q CCP 416.20 (defunct corporation)       Q CCP 416.70 (conservatee)
                                                     Q CCP 416.40 (association or parinership) Q CCP 416.90 (authorized person)
                                                   Q other (speaify):
                                         4_ [Q by personal delivery on (date).
                                                                                                                                                       Paqe 4 or 7
  roror Pdopteo for M~andalwy Usu                                       SUMMO NS                                                oi Civil Procedvre §§ 412.20. 4riS
             1— m-.. . ~,.. . ~1w,%
     JuJioal Cotmdl ol CNaomla
   r, ~ n.                                                                                                 n~ r ~'           n~              www.Gou@nfo. ca.yov
                            Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 49 of 60

                                                                                                                           SUM-200 A)
  SHORT TITLE:                                                                                CASENU '^SM
~. DeRosa, et al. v. Bayer HealtlZ care Pliarniaceuticals, Inc., et al.

                                                        INSTRUCTIONS FOR USE
  4 This form may be used as an attachment to any summons If space does not permit the listing of a!l parties on the summons.
  + if this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
     Attachment form is attached "

  List additionat pavties (Check on!yona box. Use a separate page foreach fype of party.):

    [___j Piaintiff              F71 Defendant   Q Cross-Compiainant 0 Cross-Defendant

  LAYER CORPORATION; BAYER HEALTHCARE LLC.; GE HEALTHCARE, INC; GENERAL
  ELECTRIC COiVIPANY; BRACCO DIAGNOSTICS, INC; MCK.ESSON CQRPORATION; MCKESSOIV
  MEDICAL-SURGICAL, INC; and DOES 1 through 24, inclusive.




                                                                                                                  Page           of
                                                                                                                                       Paget otI
  FormAdoptedfCfMandatoryUse
    Judiclal CauRdl d CatdOmfa                   A DDITIONAL PARTIES ATTACHMENT
 SUM-200(A) i~v- January 1, 20071                       Attachment to Summons
                           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 50 of 60
                                                                                                                                                               CM-010
ATTORNEYOnPAR7Y %MTHOtrTATTORN$YiName,Staleaaraumorsar+dadd+ass)•                                                              FQRCQ!!l~T~~~,pNLY
  Levi M. Plcssct (296039)                                                                                                              ~ ~R.~ •
  A4ilstein, Jaekson, Fairchild & Wade, LLP
  10250 Constellation $lvd, Suite 1400
  Los Aflgeles, CA 90067                                                                                                 ~'ayifif~rs'k+b' .tiiittty~atipei'torCourt
                                                                                                                                          t~
                                                                                    r
      TF.LEPHONENo.: r31Q) 396--9600                              FAxNo.:   (   )
                                                                            310 396-7635
 ATTOrtNEYFaR(Namel.   Ic'tlntlffs                           _                                                                      QRW t 4 2019
SUPERtOR COURT OF CALIFORNIA, COUfJTY QF San                 Francisco
                                                                                                                                   ~.`~,~       _L1            r'
                             0
    S7REETADDRESS: 4 0 MC lllst. r tTee A       e S      t                                                                    t
                                                                                                                            ~j l`;'{'r;~~ LrIC ~r ~iJRI.
     N7AlUNG ADDRESS:                                                                                                    IW-~KALtENt AI'GLOWO
    CiiY AtJ6 2rP CODE: S'a(); 1- TancSSCO,        CA 94102                                                                                                  rJe71j(y C1er(
         9RANCt1 fJAM@:
  CASE NAME:                                ~
  DeRosa, et at. v. Bayer Healthcare Phai-maceuticals, Tnc., et aI.
     CIV(L CASE COVER SHEET                                          Cornplex Case Designation
~ Unlimited                    [] I.imited
        (Amount                         (Amount                        Counter             Joinder
                                                                                                                JuooE:
        demanded                        demanded is              Fi4ed with first appearance by defendant
        exceeds $25,000)                $25,000 or less)             (Cal. Rules of Court, rule 3.402)           oEPr.
                                            ttems 7-6 betow must bd completed see lnstnrcfions Qn page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                   Contract                                                  Provislonally Complex Civil i.itigation
                                                                                                     (Cal. Rules of Court, rutes 3.400-3.403)
   E      Auto (22)
       l UninsLired rnotorist (46)

   Uther PItPD/WD (Personal InjurylProperty
                                                             ~
                                                             1~
                                                               --
                                                                 ~
                                                                   Breach of contracUwarranly (06)
                                                             t—! Rule 3,740 collections (09)
                                                             0 Olher collectPons (09)                    ~ ]
                                                                                                          --
                                                                                                              AntitrusUf'rade reguiation (03)
                                                                                                              Construction   defect (10)
                                                                                                         ~ t
   oa—m-anJeNVrongful Death) Tort                            Q Insurance coverage (18)                   I_.t Mass tort (40)
        ~
   I —J Asbeslos (04)                                              Other contract (37)                   F-1 Securities litigation (28)
    ~
            t',ioduct liability (24)                         {tea1 Propetty                                    Environmentai/Toxic tort (30)
    L—I Medicaf matpractice (45)                              Eminent domainttnverse                     Q Insurance coverage claims ariaing from lhe
    ~ Olher PIIPDIWD (23)                                     candemnation (14)                                above listed provisionaily r,omplex case
                                                       (.~ Wrongful evir.tinn (33)                             types (41)       :•,
    R1nn-PIJPQNYD (Other) Tort
    ~     Business  tort/unfair business practice (07) 0 Other real property (26)                        Enforcement of Judgment
    r---~
    l,I Civil rights (08)                              Unlawfu) Aetainer                                 E::] Enforcement of judgment (20)
    Q Defarnation.(13)                                 0 Commercial (31)                                 Miscellaneous Civit Complaint
                                                       f   ~
          FrdDri (16)                                         Resideattat (37)                           Q RICO (27)
    ~     Inteliectual property (13)                   C~   Drugs    (38)                                ED Qther complaint (not speeirred above) (42)
    ~ Professional negligence (25)                     J-u—
                                                          dicial fteview                                 Miscellaneous Civit Petition
                                                       t   1
    Q Other non•PItPDNVO tort (35)                     t_ J Asset forfeiture (05)                        = Parinership and corporate governance (21)
    Em ioyment                                         Q Petition re: arbitration award (11)             =pther petition (not specJred above) (43)
    ~ Wropgful termination (36)                        ~ Writ of mandate (02)
    [~ Other employment (15)                           Q Otherjudiciat review (39)
2, This case Ulis [J is not              complex under rute 3.400 of the Catifornia Rules of Court. If the case Is complex, mark the
   factors requiring exceptional judcial management:
     a. 0 Large number of separately represented parties                         d.     Large number of witnesses
     b. Q Extensive motion practice ra€sing difflcult or novel e. © Coordirtation with related actions pending in one or more courts
             Issues that wili tae time-censuming to resofve            in other caunties, states, or countries, or in a federal court
     c. E/D Substantial amount•of documentary evidence           f.    Substantial postjudgment judiclal supervision
                                               J monetary b.[] nonmonetary; declaratory or injunctive relief c. [-
 3. ftemedies sought (check att thal apply): a,[.~                                                               -]punitive
 4. tVumber of causes of aetion (specf(y): Five (5)
 5. "t'his case        tD Is             r is
                                       121      not a class action sujt.
 6. If there are any knowrl related cases, file and serve a notice of related case. (You may usp,106 CM-015.)
 Date: 4/23/2019
1_evi M. Plesset

   • Yiaintiff must file this cover sheetwith the first paper filed in tile action or proce din (except small ciaims cases orcases ffled
     under the i'robate Code, Family Code, or Welfare and Institutions Code). (Cal ul s of Court, rule 3.220.) Failure to file may result
      in sanctions_                                                                                  `
   • Fiie this cover sheet In addition to any cover aheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on att
      other parties to the action or proceeding.
   • Untess this is a collections case under rule 3.740 or a complex case, this cover street will be used for statisticat purposes oni~r.
                                                                                                                                                                     aaa 1 Of 2
 Form Adap:ed for hM1andatofy U5e                                                                                   Ca1. RuVe3 0f Cour1, tules 2.30, 3 720, 3.d00-3.401, 3 740;
   Judlc al Ccwncil nr CaGlornia
                                                                 C1VtL CAS>r COVER SH E ET                                 Cal. Standards ot Judz;allydminisiration, s1d 3,10
    CN,-016tRew. Juty 1, 200)                                                                                             A't /                           u+vwcourlMo.ca.0ov
                               Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 51 of 60
                                                                                                                                        CM-010
                                     lNSTRUCTIONS ON HUW TO COMPLETE THE COVER SHEET
To Plaintiffs and Ottters Filing First Papers. if you are filing a frst paper (for example, a compiaint) in a civil case, you mtast
complete and file, along with your first paper, the Crlri! Caae Cover Sheet contained on page 1. 7'his information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specifia type of case listed in item 1,
check the more specific one. If the case has multipte causes of action, check the box that best ind+cates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to flle a cover sheet with the.8rst paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Cali€ornia Rules of Court.
To Parties in Rute 3.740 Coltectiorts Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transacfion in
which property, senrices, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment ln rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is compiex. If a plaintiff believes the case is complex under rule 3.400 of the Caliiornia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as comptex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder In the
 plaintif#'s designation, a counter-designation that the case is not compiex, or, if the plaintiff has made no designation, a designatlon that
the case Is complex.
                                                           CASE TYPES AND EXAMPL.ES
Auto Tort                                        Contract                                            Provisionally Comptex Civll Lltlgation (Cal.
    Auto (22)-Personal InjurylProperty              Breach of Contract/Vltarranty (06)               Rutes of Court Rutes 3.400-3.403)
          Damage/1Nrongful Death                        Breach of RentallLease                            AntRrustlrrade Regulation (03)
     Uninsured Motoriat (46) (if the                        Contract (not untatwful detainer              Construction Defect (10)
          case involves an unrnsured                            or wrongful evtctlon)                     Claims Involving Mass Tort (40)
          motorist clalm subject to                       ContractNMarranty Breach-Seller                 Securities Litigation (28)
          arbitraflon, check this llem                       PlaintiN (not fraud ornegligence)            Environmentai/Toxic Tort (30)
          instead ofAuto)                                 Negligent Sreach of Contract/                   Insurance Coverage Claims
Other PI1P0i4M1fD (Personal Injuryi                            Warranty                                       (arlsing from pravislonally complex
Property UamagelWrongful Death)                          Other 8reach of ContractlWarranty                    case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open               Enforcemettt of Judgment
     Asbestas (04)                                        book acoounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
          Asbestos Personal lnjury/                       Other Promissory Note/Collections                        County)
                Wrongful Death                                 Casa                                           Confession of Judgment (non-
     Product Liabiiity (not as6estos or              Irtsurance Coverage (nof provisionally                        domesflc relations)
          toxic%nvironmentao (24)                         complex) 0 8)                                       Sister State Judgment
     Medical Malpractioe (45)                             Auto Subrogation                                    Adminlstrative Agency Award
          tvledical Malpractice-                          Other Coverage                                          (not unpaid tazes)
                Physicians 8. Surgeons               Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                  Contractual Fraud                                       Judgment on tJnpaid Taxes
                Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                  Real Property                                                    Case
     Other PI/PD/WD (23)
           Premises i-iability (e.g., slip           Eminent Domainllnverse                            fNiscellaneous Civil Complaint
                andd fall)                                Condemnation (14)                                RICO (27)
           Intentional Bodily InjuryIPD/WD           Wrongful Eviction (33)                                Other Complaint (not sperrtFed
                (e.g., assault, vandalism)                                                                    above) (42)
                                                     Other i2eal Property (e.g., quiet tltle) (26)
           Intentlonal lnftiction of                      Writ of Possession of Real Property                 Declaratory Relief Only
                 Emotional Distress                       Mortgage Foreclosure                                 tn)unctive Relief Only (non-
           Negligent Infliction of                                                                                 harassment)
                                                          Quiet Title
                 Emotional Distress                       Other Real Property (not eminent                     Mechanics Lien
           Other PIIPDNUD                                 domain, tendlordltenant, or                          Other Commercial Comptaint
 Non-PIIPDtWD (Other) Tort                                  fareclosure)                                            Case (non•tortinon-complex)
                                                  Untawfuf Detainer                                            Other Civil Complaint
      Business TorUUnfair i3usiness                                                                                (non-tortlnon-complex)
          Practice (07)                               Commerciat (31)
                                                                                                       Miscellaneous Civit Petition
      Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
          false arrest) (notcivil                     Drugs (38) ('rf the case Involves Illegal                Governance (21)
           harassment) (08)                                drugs, check this item,- othenvise,            Other Petition (not specirled
      Defamation (e.g., slander, libel)                    report as Commercial or i?esidenrlan                above) (43)
            (13)                                  Judlcial Review                                              Civil Harassment
      Fraud (i6)                                      Asset Forfelture (05)                                    Workplace Viotence
      I ntellectual Property (19)                     Petitron Re: Arbitration Award (11)                      Elder/Dependent Adult
      Professional Negligence (25)                   Writ of Mandate (02)                                           Abuse
           Legal Malpract€ce                               Writ--Administrative Mandamus                       Election Contest
           OtherProfessional Malpractice                   Writ--Mandamus on Limited Court                     Petition for Atame Change
               (not medical or legal)                           Case Matter                                    Petition for Relief From Late
       Other Non-PIIP0/1ND Tort (35)                        Writ-Other Limited Court Case                           Claim
 Employment                                                     Review                                          Other Civil Petition
      Wrongful Tennination (36)                       Other Judiaal Review (39)
      Other Employment (15)                                 Review of iiealth OfFcer Order
                                                            Notice of Appeal--Labor

  CM-010 tRev. July t, 20071
                                                       C1VIL CASE COVER SHEET
                             Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 52 of 60


                                         SUIY1[YIVNS                                                       I               FORCOtlRTUSEONLY
                                                                                                          1             (SMOPAR.BlJSOA6LACORTHJ
                   (ClTAClOA( JUDlCJAL)
NOTICE TO DEFENDANT:
(A VlSO AL DEMANDADO):
BAYER 1-IEAL'1~-ICAiLL PHARMACEUTICALS, INC. (see
attacl3ment)
YOU ARE EEING SUED 13Y PLAtNTIFF:
(LO ESTA DEMANDAIVDO FL DEMANDAAI7'E):
TATSIANA DEROSA; TAMARA TYLER; GILBER'I'O LOPEZ;
BONhFIE WHEELER
 NOTlCEt You havebeen sued. The court may decide against you without your being heard unless you resporttl wl(hin 30 days. Read the informaGon
 below.
    You have 30 CALENDAR DAYS atter this summons and legal papers are served on you tp file a written response at this court and have a copy
 served on the plaintiff A letter or phone call will not protect you. Your written response must txe in proper legal form if you want the court to hear your
 case. There may be a court fomt that you can use for your response. You can find lhesa court forms and more information at the Carifornia Courts
 Online Self-f•lelp Center (www.courfinfaca.govlse)flelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not tle your response on tfine, you may lose the case by default, and your wages, money, and property
 may be talten without furtherwaming from the court.
     There are other iegat requirements. You may want to call an attorney rfghl away. If you do riot knotv an attomey, you rYtay want to cail an altomey
 referrai seroice. !f you cannot afford an attorney, you may be el(gibte for free legal services from a nonprofit legal services program. You can focate
 iliese nonprolft groups at the California Legal Services Web site (www.lawhelpcaCrfomia.org), the Californla Courts Online Seff-fielp Center
 (www.courtJnfo.ca.govlsellhelp), or by contacting your locaf court or counly bar association. NOTE: i"he court has a statutory lien forwaived fees and
 costs on any settlen-ent or art31(rafion award of $10,000 or more in a civO case. The courYs tien must kre paid before the court witr disrnrc.s the case.
 IAVtSfir 1 r,i hr+r) c1Krrfnnctadci .51 rrcs ra.s7lvndr eternfrr-, da 30 dlas, la corte puede decidlr en su rontra stn escuchar su verslbn. [.ea la lnrormaclbn a
 conUnuacidn.
     Trene 30 OIAS pE CALENdAR10 despues de que le enlrequen esta cllaci6n y papeles leqales para presentar una respuesta por escvrto en esta
 corfe y hacerque se entregue una copia al demandante. Una carta o una ltamada terefonica no to prolegen. Surespuesla porescrito tiene que estar
 en formato legal correcto sr desea que procesern su caso en la corte. Es pos;ble que haya un for►nulario que usted pueda usar para su respuesta.
 Puede enqontrareslos ronnularias de !a cprte y mds lafomracldn en_el. Centro de Ayuda de las Cortes de CalifornPa (bvww.sucorte.ca.gov), en la
 bfblioteca de leyes de su condado o en la corte que le quede mas cerGa. Si no puede pagar la cuota de ptesentacidn, pida a1 secretatio de la corfe
 que le de un (ormulario de exencibn de pago de cuotas. Si nopresenta su respuesfa a tiempo, puede perderel easo por incumpllmiel7to yla code le
 podra quitar su sueldo, dfnero y btenes sin mas adveriencla.
    Nay otros requisffos legafes. Ps recomendable qua llame a un abogado fnmedia tamente. Si no conoce a un abogado, puede Ifamar a un 8ervicto de
 remisidn a abogados. Si no puede pagar a un abogado, es posible qua cumple con los requisFtos pare obtener serviclos tegales gratuilos de-un
 programa de servicfos legales sin flnes de lucro. Pueda eneontr-ar eslos grupos sIn flnes de lucro en et silio web de California Legal Servlces,
 (wtvw.lawhelpc.ai[fornia.org), en e1 Centro de Ayuda de las Cortes de Californla, (4rww.sucorte.ca.gov) o ponfendose en contacto con la oorte o el
 coleglo de abogados locales. AV/SO: Por ley, la corie tl.ene daredro a reclamar las cuofas y tos costos exentos por intporrer un gravamen sobre
 cualquierrecuperaclaSn de $10,000 b mas da valor recibfda mediante un acuerdo o trna conceslon de arbflraJe en un caso de derecho dvit. 77ene que
  pagar el gravamerr de la corte antes de que la corte pueda desechar el caso.
The narne and address of the court is:                                                                         onse r,u
                                                                                                               (Wfflx'Md~~~
(E1 rrombre ydlrecclon de la corte es): San Francisco Superior Court
 400 McAllister Sti-eet, San Francisco, CA 94102

The name, address, and telephone number of plaintiffs attomey, or plaintiff without an atlorney, is:
(0 nonibre, fa direccilsn y el nurnero de telefono del abogado det demandante, o de1 dernandanie que no tfene abogado, es):
 Levi M. Plesset; 10250 Constellation Blvd, Suite 1400, Los Aiigeles, CA 90067; (310) 396-9600

DATE: A-F(Xt~
          'r 20. 4" HIS
(Fectta)                                          ~~L~RK OF                                                      KALENE A('OLONlG'                      °,~p101y;
(For proof afservioe of this sumrnons, use Proof of Servlce of Summons (fonn POS-elo).)
(Para prueba de entrega de esta cFtatlon use el formularfo Proof of Serrrice of 5ummons, (F'OS-090)).
                                       NOTICE TO THE PfARSON SERVED: You are served
 1«e°lt                                1,     as an individual defendant.
                                       2.     as the person sued under, the ftctitious name of (specify):


                                       3. [~ on behalf of (spacffy): &tSE.tf                         406, WA CQ,V-r, 1(iIsL

                                           under:         CCP 416.10 (corporation)             [] CCP 416.60 (minor)
                                                     ~ CCP 416.20 (defunct corporation)             CCP 416.70 (conservatee)
                                                     0 CCP 416.40 (associatlon or partnership)      CCP 416.90 (authorized person)
                                                C] other (specify):
                                       4_ = by personal delivery on (dale):
 romi adoptea for Mandalwy Usu                                             5UMM0 NS                                          t Civil p(ncr_dvre §~ 412.20. 4G5
   •lu~rriA t Cotrtidl of CarLomia                                                                              n`~' ~' n o~o
   o, n. 1 n.. ,n-.. •. ,.. . 1,w,1                                                                                                      ~wyY.6ou@nrn. ea.goV
                               Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 53 of 60

i                                                                                                                             SUM 200 A
    SHORT TITLE:                                                                                 ~eN~~
_. lleRosa, et al. v. Bayer Healtlicare Pharniaceuticals, Inc., et al.

                                                          INSTRt)CTIONS FOR USE
    4 This form may be used as an attachment to any summons If space does not permit the listing of atl parties on the summons.
    -► If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons; "Add'rtional Parties
        Attachment form is attached:'

     List additionaf parties (Check onJy one hox. Use a separate page foreach fype of parfy.):

       F-1 Plaintiff                0 Defendant 0 Cross-Complatnant F] Cross-Defendant
     BAYER CORPORATION; BAYER HEALTHCARE LLC; GE HEALTHCAR.E, INC; GENERAL
     ELECTRIC COIVIPANY; BItACCO DIAGNOSTICS, INC; MCKESSON CORPORATION; MCKESSON
     MEI?ICAL-SURGICA.L, INC; and DOES 1 tlirough 20, inclusive,




                                                                                                                      Page           of
                                                                                                                                           Page 7 of i
     FortnAdopted(utMandatotyUse
       Judic3al Coundl d Ca~domfa                ADDI'i"IaNAL PARTtES ATTACHMENT
    SUM-200(A) f~u• Jewary 1, za071                      Attachment to Summons
                           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 54 of 60
                                                                                                                                                        CM-Q10
 ATTORNE Y On PARTY NATHOUT A7'TORNEY tName, Srote Qar avmoer. ar+d addmss)•                                                POR COu~~.ONLy
J Levi M. Plcssct (296039)                                                                                                                 fl•
                                                                                                                                            .~
  114i1stein, Jackson, Fairchild & Wade, LLP
  10250 Constcllation Blvd, Suite 1400                                                                                                  ,f L' E ~
  Los Angeles, CA 90067                                                                                              #0>~f~is~~b~itii}itty~utrperPor66urt
     *raLEPt{oNE No.: 310) 396~-9600                            FAx No.: (310) 396-963 5
 AiTOttttEYFORfNamoJ.         1c31nt1ffs
                                                                                                                                O
                                                                                                                                    W t 4 2019
SUPi=R1OR COURT OF CAl.IFORNIA, COUAJTY oF          Sa .n Francisco
                                                                                                                                  ~.,  1.c1
        STREET ADDR6SS: Q.UQ 1~J.Gt'1.I I lsttvr S treet                                                                   L
                                                                                                                         Cj ~ ~ ,'rt;   60 F~ C
                                                                                                                                     ~~ Jti+l"{ T
        PAAIUNG ADDR@SS:                                                                                             ~~  khtk{_ faQGLOt~f~{}
        cI1Y ANn ZfP cooE: San Francisco, CA 94102                                                                      ~`
                                                                                                                                                      Oe;Uty Ct$rk
           9RANCH NAMEE:
  CASE NAME:                                ~
  neRosa, et al. v. Ba er Healthcare Phatrnaceuticals, inc., et aI.
    CIViL CASE CCVER SHEET                                          Complex Case t3esignation                                                       4,79
 ~ Unlimited     Q Limit~ed
                                                               ~ Counter           [~ Joinder
     (Amount         (Amount                                                                                JUoGE;
     demanded        demanded is                              1=iied with first appearance by defendant
          exceects $25,000)          $25,000 or less)        (Cal. Rules of Court, rule 3.402)     DEPT!
                                       1tem8 1--6 befow rnust bG compteted see insfnrctions on page 2).
3. Check one box below for the case type tha,t best desctibea this case:
    A--uto Tort '                                           Contract                                Provisfonally Complex Civil Litigatlon
    f    1
    1~1 Auto (22)                                           ~ Breach of oontractlwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
    C    ~ iJninsured motorist (46)                         ~ Rute 3.740 collections (09)
                                                            ~
                                                                                                    ~ Antitrustfirade reguiation (03)
    bther PIIPDMID (Personal Inju rylProperty               t....J o'ther collections (og)          [-1 Construction de(ect (10)
        mapeMfrongful Death) i~ort
    €la--                                                   Q Insurance coverage (18)               0 Mass tort (40)
         t
    E_~ Asbestos (04)                                       E] Other cantract (37)                        $ecurities fitigation (28)
    EZI Product liability (24)                              R@al Property                                 EnvironmentatlTaxic tort (30)
    !—I Medicaf maipractice S46)                                     Eminent domain/lnverse         Q tnsurance coverage ctaims arising from the
    ~ 4ther PIIPD/WD (23)                                            condemnation (14)                    above listed provisionally romplex case
                                                            t
                                                            f. ~ Wrongfut evictinn (33)                    lypes (41)
     Nnn-PI1PDlWD (Qther) Tort
    ~                                                       Q other roal        property (2fi)      Enforcetrient  of Judgment
    r--~-~ Bustness torUunfair business practice (07)
            Civit rights (08)                               tlnlawfu) Detainer                      = Enforcement of judgment (20)
     L_3 Defamation {1$)                                    ED Commercial (31)                      Miscetlaneous Civit Comptaint
    ~ Frduri (18)                                           ~ Residentiat (32)                      Q RICO (27)
                                                            l
     0 Inteltectual property (i 9)                          f_ _I Drugs (38)                        ED Other comptaint (not specirred above) (42)
     ~---t Professional negqgence (25)                      J~-ud
                                                                - icial fteview                     Misceltaneous Civi1 Petition
    rt_1 Oiher non•PtlPDAJ1fD tort (35)
                                                            r      I
                                                            L ~ J Asset forfeiiure (05)
                                                            t-~                                     0 Parinership and corporate governance (21)
     Em loyment                                             L J Petition re: arbitration award (11) =Cther petition (not speciFed abave) (43)
     ~ Wrongful termination (36)                                     Writ af mandate (02)
     [~ Other empioymenl (15)                                        Qther judicial revlew (39)
 2, This casa Lid is         L] is not      compiex under rule 3.400 of the Catifomia Rules of Courf. If the case is compiex, rnark the
    factors requiring exceptional judicial management:
    a. M Large number of separately represented parties            d, [:l Large number of witnesses
     b. J~ Extensive motion practice raising difficult or novel e. E) Coordination with related actions pending in one or mqre courts
              issues that w111 be tirne-consuming to resol've              in other counties, states, or countries, or in a federai court
    c. EZj Substantial amount•of .docurnentary evidence            f. ED Substantiai postjudgment judicial supervision
 3. ftetnedies sought (check all that appty): a.© rnonetary                    b. EJ nonmonetary; declaratory or injunctive relief             c. [:::] punitive
 4, hlumber of causes of aetion {specify}: Five (5)
 5. This case El is cil is not a class action sujt.
 6. If there are any knowri retated cases, file and serve a notice of r0lated r.ase. (You may us¢~fdrm CM-015.)
  Date: 4/23/2019
 I..evi M. Plesset
                                           PRINI

   • 1'tainfiff must 51e this cover stleet with the first paper filed in the action or proce din (except small ctairns cases or cases fited
     under the Probate Code, Famity Code, or Welfare and Institutions Code). (Cal Klill, s of Court, rute 3.220.) Failure to file may result                             I



        in sanctions.                                                                              ~
    ~ Fi)e this cover sheet In actdition to any cov®r eheet required by loctal court rule.
    • lf this case is complex under rule 3.dOQ et seq, of the California Rules of Court, you must serve a copy of this cover sheet on ail
        other parties to the action or proceeding.
    • L)ntess this is a coqections case under rule 3.740 or a complex case, this cover stteet wilt be used for statisticat purposes onl~.
                                                                                                                                                            aao 1 of 2
                                                                                                              CaL Rule4 of Ccui1, fulos 2.30, 3?:4, 3.a004A01, 3 740;
  Form AdaFled ror M2ndatory Use
    Ju.dic,al Counal nr CaGfornia
                                                              CIVtL CASE C4VER SHEET                                Cal. Standards ol Jud;cfal Adminislration, std 110
     CN-0110IRev. July t, 20071                                                                         _. . r• A'l /                            wwwcotlriiMrrcanov
                              Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 55 of 60
                                                                                                                                        CM-010
                                    INSTRUCTIONS O!w HOW TO COMPlETE THE COVER SHEET
-'o Plaintiffs and Others Filing First Papers. If you are fiiing a frst paper (for example, a comptaint) in a civil case, you must
compiete and file, aiong with your first paper, the C~lril Case Cover Sheet contained on page 1. This information will be used to compiie
statisfics about the types and numbers of cases filed. You must t,omplete items i through 6 on the sheet. In 'ttem 1, you must chedc
one box for the case type that best describes the case. If the case'fits both a general and a mtxe specific type of case listed in item 4,
check the more specific one. If the case has muitipte causes of action, chec€c the box that best indit;ates the primary cause of aetion.
To assist you in comple#ing the sheet, examples of the cases that beiong under each case type in item 1 are provided below. A cover
sheet must be Cied oniy with your initial paper. Failure to fiie a cover sheet with the first paper fited in a dvil case may subject a party,
its counsel, or both to sanctions under ruies 2.30 and 3.220 of the Califomia Ruies of Court.
To Parties in Rute 3.740 Cottectiorts Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exciusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired an credit. A collections r.ase does not inc}ude an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 cofiections case on this form means that it will be exempt from the general
time-for-service requirements and t:ase management ruies, uniess a defendant fites a responsive pteading. A ruie 3.740 collections
case wilE be subject to the requiremertts for service and obtaining a}udgment In rule 3.740.
 To Parties in Complex Cases. In complex cases oniy, parties must aiso use the Civil Case Cover Sheet to designate whether the
 case is comptex. If a piaintiff beifeves the case is compiex under rute 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes In items 'i and 2. If a piaintiff designates a case as compiex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may fiie and serve no later than the time of ifs first appearance a joinder in the
 plaintif#'s designation, a counter-designation that the case is not complex, or, if the piaintiff has made no designation, a designation that
 the case is compiex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                            Provisionatty Comptex Civtl Litlgation (Cal.
    Auto (22)—Personai Injury/Property               Breach of ContracttWarranty (06)                Rutes of Court Rutes 3.400-3.403)
         DamagetWrongfui Death                            Breach of RentailLease                          Antitrust,?rade Regulation (03)
    Uninsured Motorist (46) (!f the                            Contract (not untawfu) detainer            Construction Defect (10)
          case Fnvolves an unninsured                              or wrongful evlctlon)                  Claims involvfrtg Mass Tort (40)
         motorist claim subJect to                        Contract/VNarranty 6reach—Seller                 Securities Litigation (28)
         arbitration, chectt thls item                         Piaintiff (not iraud ornegligence)          Environmentaf/Toxio Tort (30)
         instead otAuto)                                  Negiigent Breach of Contractt                    Insurance Coverage Claims
Other PIlPO1WD (Personat lnjury!                               Warranty                                        (artsing from provisionatly complex
Property t3amagetWrongfui Death)                          Other 8reach of ContraCVWarranty                     case type listed above) (41 )
Tort                                                  Cotiections (e g., money owed, open              Ertforaement ofJudgment
     Asbestos (04)                                        book accounts) (09)                              Enforcement of Judgment (20)
          Asbestos Property Damage                        Coiiection Case—Selier Piaintiff                     Abstract of Judgment (Out of
          Asbestos Personal lnjury/                       Other Promissory NotelCoiiections                         County)
                Wrongfui Death                                 Case                                            Confession of Judgment (non-
     Product Liability (not asbestos or               Insurance Coverage (not provfsionally                         domestic relations)
          toxfclenvfronmentaQ (24)                        camptex) (i 8)                                       Sister State Judgment
     Medical Maipractice (45)                             Auto Subrogation                                     Administrative Agenty Award
          Medicai Maipractice—                            Other Coverage                                           {not unpaid faxes)
                Physicians & Surgeons                 Other Contract (37)                                      Petition/Certification of Fntry of
          Other Professional Heaith Care                   Contractual Fraud                                       Judgmertt on Unpaid Taxes
                Malpractice                                Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                      Case
     Other PItPD/WD (23)
          Premiaes LiabPiity (e.g., siip              Eminent i7omainllnverse                          Miscettaneous Ctvil Comptaint
                and faii)                                 Condemnation (14)                                 RICO (27)
          Intentional8odiiy InjurylPQ/UYD             Wrongfui Ev'iction (33)                               Other Compiaint (not specified
                (e.g., assauit, vandaiism)                                                                     above) (42)
                                                      Other Real Property (e.g., quiet tltle) (26)
           Intentional lnfiiction of                       Writ of Possession of Reai Property                  Dectaratory R®lief Only
                Emotfonal Distress                                                                              tn)unctive Relief Oniy (non-
                                                           Mortgage Foreciosure
           Negligent Infliction of                         Quiet Titie
                                                                                                                    harassment)
                 EnoGonal Distress                         Other Reai Property (not eminent                   Mechanics Lien
           Other PIIPDIUUD                                 domain, landlard/tenant, or                        Other Commercial Complaint
 Non-PIIPDIWD (Other) Tort                                 forectosure)                                            Case (non-torthron-oomplex)
                                                  tJnfawfui Detainer                                          Other Civil Comptaint
     Business Tortlunfalr i3usiness                                                                                (non-tort/non-complex)
         Practiee (07)                                Comnterciat (31)
                                                                                                       RAisceltaneous Civit Petition
     Civii Rights (e.g., discrimination,              Residential (32)                                    Partnership and Corporate
          faise arrest) (notcivft                      Drugs (38) ("rf the case involves illegat               Covernance (21)
            harassment) (08)                                drugs, check this item; otherwtse,            Other Petition (notspecifled
      DefamaUon (e.g., slander, rrbei)                     report as CommercTal or Residerrtra!)               above) (43)
             (13)                                 Judlcial Review                                              Civil Harassment
      Fraud (16)                                       Asset Forfetture (05)                                   Workptace Viotence
      Intellectual Property(18)                        Petition Re: Arbitratlon Award (11)                     EiderlDependent Aaiult
      Professional Negiigence (25)                     Writ of Mandate (02)                                         Abuse
           Legal Maipractiee                                Wrlti-Administrafnre Mandamus                      Eiection Contest
           Other Professionai Malpractice                   Wr1"andamus on Limited Court                       Petition for Name Change
               (notmedical orlegal)                            Case Matter                                     Petition for Relief From Late
       Other Non-PIlPDIVVD Tott (35)                        Writ—Other Limited Court Case                           Ctaim
 EmPloyment                                                    Review                                          Other Civii Petition
      Wrongful Termination (36)                        Qther Judiciai Review (39)
      Other Employment (15)                                 Review of Heaith Otficer Order
                                                            Notice of At}peai--Labor

 CM•D10 iRev. Ju{y t. 20071
                                                       C1VIL CASE COVER SHEET
           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 56 of 60

                                     NOTICE TO PLAINTIFF
A Case IUlanagement Conference is set for:

                DATE:        SEP-25-2019
                TI1ME:       10:30AM
               PLACE: Department 610
                          400 McAllister Street
                          San Francisco, CA 94102-3680
All parties must appear and comply with Local Rule 3.
GRC 3.725 requires the filing and senrice of a case management statement form CM-110
no later than 15 days before the case management conference. However, it wouid facilitate
the issuance of a case management order without an appearance at the case
management conference if the case management statement is filed, served and lodged in
Departrnent 610 twenty-five (25) days before the case management conference.

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently fifed with this courE shall so state. This case is
etigibte for efectronic filing and service per Local Rule 2.11. For more information,
piease visit the Court°s website at www.sfsuperiorcourt.org under Online Services.
[DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a written response to the complaint. You must file a written response with the
court within the time limit required by law. See Summons.]
                ALTERNATIVE DISPUTE RESOLUTION REQUIREiNENTS

  IT IS THE POLlCY OF THE SUPERiOR COURT THAT EVERY CIVIL CASE SHOULt9 PARTICIPATE IN
  MEDIATION, ARBITRAT[ON, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE, OR
  01'HER APPROPRIATE FORM OF ALTERNATI!/E DISPUTE RESOLUTlON PRIOR TQ A TRIAL.


  (SEE LOCAL RULE 4)


Piaintiff must serve a copy of the Alternative Dispute Resoiution (ADR) Inforrnation Package
on each defendant aiong with the complaint. (CRC 3.221.) The ADR package may be
accessed at www.sfsuperiorcourt.orgldivisionsicivil/dispute-resolution or you may request a
paper copy from the filing clerk. Ail counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the ADR Information Package prior ta filing
the Case Management Statement,
Superior Court Alternative Dispute Resolertion Administrator
400 McAllister Street, Room 103-A
San Francisco, CA 94102
(415) 551-3869


See Local Rules 3.3, 6.0 C and 10 8 re stipulation to judge pro tem.
                           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 57 of 60


                                Superior Court of Catifornia, County of San Francisco
                                           Atteriiative Dispute I2esolution                                  ~` --~
  ~ •~:t•'"~ ~»;'~r,`~
   ~                                            Information Package                                          n n
~.,:           ,
    •~1 r, .iti ~f}
                  i
                   •=,
                                                                                                             n~~
               The plaintiff must serve a copy of the ADR Information Package on each dQfendant along
              with the complaint. Crass-compiainants must serve a copy of the ADR Information Package
                  on any new parties tn the action together with the cross-complaint. (CRC 3.221(c).)


          WtfAl' IS ADR?
          Alternative Dispute Resolution (ADR) is the term used to describe the various options available for
          settling a dispute without a trial. There are many different ADR processes, the most common forms of
          which are mediation, arlsitration and settlernent conferences. in ADR, trained, impartial people decide
          disputes or help parties decide disputes themselves. They can help parties resoive disputes without
          having to go to trial.

          WHY CFiOdSE ADR?
          It is the policy of the Superior Court that every long cause, non-criminal, non juvenile case should
          participate either in an early settlement conference, mediation, arbitration, early neutral evaluation or
          some other alternative dispute resolution process prior to trial. (Local Rule 4.)

          ADR can have a number of advantages over traditional litigation:
            w ADR can save time. A dispute often can be resolved in a matter of months, even weeks,
                thrc► tip,h ADR, while a lawsuit can take years.
            • ADR can save money, including court costs, attorney fees, and expert fees.
            • ADR encourages participation. The parties may have rnore opportunities to tell their story than
                in court and may have more control over the outcome of the case.
            • ADR is more satisfying. For all the above reasons, many people. participating in ADR have
                         reported a high degree of satisfaction.

                               "Electine to particigate in an ADR process does not stop the time period to
                                               respond to a complaint or cross-compiaint**

          WHAT ARE THE ADR dPTIONS?
          The San Francisco Superior Court offers different types of ADR processes for general civil matters. The
          programs are described below:

          1} MANDATORY SETTLEMENT CONFEREAiCES
          Settlement conferences a're appropriate in any case where settlement is an option. The goal of
          settlement conferences is to provide participants an opportunity to reach a mutually acceptable
          settlement that reso(ves all or part of a dispute. Mandatory settlement conferences are ordered by the
          court and are often held near the date a case is set for trial, although they may be held earlier if
          appropriate. A party may elect to app(y to the Presiding ludge for a specially set mandatory settlement
          conference by fiiing an ex parte application. See Local Rule 5.0 for further instructions. Upon approval by
          the Presiding ludge, the court will schedule the conference and assign a settlement conference officer.


             ADR-1 10118                                                                                      Page 11
            Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 58 of 60



2) MEDIATION
Mediation is a voluntary, flexible, and confidential process in which a neutral third party faciiitates
negotiations. The goal of rnediation is to reach a mutually satisfactory agreement that resolves all or
part af a dispute after expioring the interests, needs, and priorities of the parties in light of relevant
evidence and the law.

     (A) MEDIATION SERVICES OF TIiE BAR ASSOCIATION OF SAN FRANCISCO (BASF), in cooperation
with tiie Superior Court, is designed to help civil litigants resoive disputes before they incur substantiai
costs in litigation. While it is best to utiiize the program at the outset of litigation, parties may use the
program at any time while a case is pending. Experienced professional mediators work with parties to
arrive at a mutuaily agreeabie soiution. The mediators provide one hour of preparation time and the
first two hours of inediation time. Mediation time beyond that is charged at the mediator's hourly rate.
BASF pre-screens all mediators based upon strict educationa[ and experience requirements. Parties can
select their mediator from the panels at www.sfbar.org/mediation or BASF cart assist with mediator
selection. EJASF staff handles conflict checks and full case management. The success rate for the
pro,gram is 67% and the satisfaction rate is 99%. BASF charges an administrative fee of $295 per party.
The houriy mediator fee beyond the first three hours will vary depending on the mediator selected.
Waivers of the fee are available to those who qualify. For rriUre inforir7ation, call 415-982-1600 or email
adrPsfbar.or.

     ($) JUDICIAL MEDIATION PROGRAM provides mediation with a San Francisco Superior Court judge
for civil r.ases, which include but are not limited to, personal injury, construction defect, empioyment,
profPssinnai malprar-tir.P, insrirant.P r.nverage, tnxir tnrts and industrial accidents. Parties may utiiize
this program at any time throughout the litigation process. Parties interested. in }udicial mediation
shouid file a 5tipulation to Judicial Mediation indicating a joint request for inclusion in the program. A
preference for a specific judge may be indicated. The court wili coordinate assignment of cases for the
program. There is no charge. Inf6rmation about the Judicial Mediation Program may be found by
visiting the ADR page ore the court's website: www.sfsuperiorcourt_org/divisions/civil/dispute-resoiution

    (C) PRIVATE MEDIATION: Although not currentiy a part of the court's ADR program, parties may
select any private mediator of their choice. The selection and coordination of private mediation is the
responsibilfty of the parties. Partieg may find mediators and organizations on the Internet. The cost of
private mediation wiil vary depending on the mediator selected.

    (D) COMMUNITIf BOARDS MEDIATION SERVICES: Mediation services are offered by Community
Boards (CB), a nonprofit resolution center, under the Dispute E;esotution Programs Act. CB utilizes a
three-person paneE mediation process in which mediators work as a team to assist the parties in
reaching a shared solution. To the extent possible, mediators are selected to reflect the demographics of
the disputants. CB has a success rate of 85% for parties reaching a resoiution and a consumer
satisfaction rate of 99°10. The fee is $45-$100 to open a case, and an hourly rate of $180 for compiex
cases. Reduction and waiver of the fee are available. For more information, cali 415-920-3820 or visit
comm unityboa rds.org.




  Af3R• 1 10118                                                                                       Page 12
           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 59 of 60


3) AiiBITRATION
An arbitrator is a neutral attorney who presides at a hearing where the parties present evidence through
exhibits and testimony. The arbitrator applies the law to the facts of the case and makes an award based
upon the merits of the case.

    (A) JUDICIAL ARBITRATION
When the court orders a case to arbitration it is called "judicial arbitration". The goal of arbitration is to
provide parties with an adjudication that is earlier, faster, iess forrnal, and usuaily less expensive than a
trial. Pursuant to CCP 1141.11, ail civil actions +n which the amount in controversy is $50,000 or less, and
no party seeks equitable relief, shail be ordered to arbitration. (Upon stipulation of alt parties, other
civil matters may be submitted to judicial arbitration.) An arbitrator is chosen frorn the court's
arbitration panel. Arbitrations are generally heid between 7 and 9 months after a complaint has been
filed. ludicial arbitration is not binding unless ail parties agree to be bound by the arbitrator's decision.
Any party may request a trial within 60 days after the arbitrator's award has been fiied. Locai Rule 4.1
allows for mediation in Iieu of judicial arbitration, so long as the parties file a stipuiation to mediate
after being assigned to judicial arbitration. There is no cost to the partiesfor judicial arbitration.

    tBy PRfVATE ARBITRATION
Although not currently a part of the court's ADR program, civil disputes may aiso be resolved through
private arbitration. Here, the parties voiutitarily consent to arbitration. If all parties agree, private
arbitration may be binding and the parties give up the right to judiciai review cif the arbitrator's decisfon.
in private arbitration, the parties select a private arbitrator and are responsible for paying the
arbitrator's fees.

HOW DO 1 PARTICIPATE IN ADR?
Litigants may elect to participate in ADR at any point in a case. General civil cases may vofuntariiy enter
into the courr's or cotirt-affiliated ADR programs by any of the following means:
    • Filing a StipuEation to ADR; Complete and file the Stipulation form (attached to this packet and
        available on the court's website); or
         Indicating your ADR preferences on the Case Management Statement (available on the court's
         website); or
         Contacting the court's ADR Departrnent (see below), the Bar Association of San Francisco's ADR
         Services, or Community Boards.

For more information about ADR programs or dispute resolution atternatives, contact:

                               Superior Court Alternative Dispute Resoiution
                        400 McAtlister Street, Room 103-A, San Francisco, CA 94102
                                                415-551-3869
       Or, visit the cnurt's ADR page at www.sfsuLieriorr.ourt.ore/divisions/civil/dispute-resolution

TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE COMPLETE AND FILE THE A'TTACHED
S"f IPULATION TO ADR AND SUBMI7' IT TO THE COURT. YOU MUSTALSO CONTACT BASF OR COMMUNITY
80ARDS TO ENROLL IN THEIR LISTEO PROGRAMS, THC COURT DOES_ NOT FORWARD_COPIES OF
STIPULATIONS TO BASF OR COMMUNITY HOARDS.




 ADR•i 10118                                                                                            t'age13
                                           Case 4:19-cv-02932-HSG Document 1 Filed 05/28/19 Page 60 of 60

    -, r,1.f.PPi(,Mdr:~e' %

    ~ ~r{;rZh'!tY ',J=Z (f:'r1,R•',

    SliPcr2lnR CGl1R7 oF CALfFCJRNIA• COUNTY OF SAtY Fi2AliGISCO —
     ,.,; P-1CiJtiS'F: S:rf?tr
    *;(1^F'•':3prrcc:.'1 (:F1J41~245~4


i
i

;
I      _.. ~.•:tr: • r• ~_..n..r::. r: r
    :ac•- r~'~~~; : r.q ~ ,~} ~ ~




                         STIPULATION TO ALTERNATIVt` DISPUTE RESOLUTibN (ADR)                            I CASE NUMIBER- ~          __•,._"~

                                                                                                                            DEPARTMENT 610

    1)       Ttie parties hereby stipulate that this ac.tion shalt be submitted to the follawing ADR process:
     F-1            Mediation Services of the Sar Association of San Francisco (BASF) - Experienced professianat mediators, screened
                    and approved, provtde one hour of preparation and the trst two hours of inediation time for a BASF administrattve feL of
                    S295 per party. Medration time beyond that is charged at the mediator's hourly rate- Waivers of lttic administrative fee are
                    avaiiat~le to those wtio qualify. BASF assists parties with mediator selection, conflicts checks and full case mErnagernerit.
                    v.n+:nAr.sfhar org/rnecliatron
     ~              Mediatioti Services of Community Boards (CB) - Setvice in conjunction with DRPA, CB prov+des case developmPnt and one
                    tt► ree-hour mediation session. Additional sessia}s may be scheduled. The cost is $45-$100 to open a case, and an tlot:rly rate
                    of S+30 for r.omplex cases. Reduction anci waiver o; the fee are available to those who rJualify. comrnunityboards.org
     Q              Private 141ediation - PJfediators and ADR provider organizations charge by the hour or by the day, current market ratPs. p.DR
                    organizr,lions rna •v aiso charge an administrative fee. Par:ies may frnd experienced rnediators and organizations on the lnternet.
     ~             .Sudicial Arbitration - Non-binciing arbitratron is available to cases in which the amount in controversy is $50,000 or less and
                    no acluitable relief is sought. The court appoints a pre-screened arbitrator who will issue an award. There is tzo fee for
                    this proctram. vvww sfsupr;riorcourt.orgldivisions/civilldispute-resolution
     ~             Judicial Mediatiotz - The Judiciat Mediation progranl offers mediation in civil litigation wilh a San Francisco Superior
                   Courl ludge fam+fra{ viith the area of the law that is the subject of the controversy. '1'here is no fee for this program.
                    wvW sfsuperiorcotr,t.org/divisions/civilldispute-resolution

                    Judge Requested (see list of .iudges c.'urrNntly participating in the program):
                    Date range rcquested for Judtcral Mediation (frorn the filing of stipulation to .Judicial Mediation):
                     i_] 3A-JO days i; 90-120 days n Other (please specify)

      F-1           Other ADR process (clesc.ribe)
     2)      The parties ac}ree ttiht the ADF2 Process shail be completed by (date): ^
     3)       Plaintiff(s) and Defendant(s) further agree as follows:




     t9r,niG of pariy Stip:rle3ftng                                                      Name of Party Stipulating



          rn:: vf r:?arty or ,kttrrrnF:y Fxecutir;y Stipulation                          Nan?c of ='arty or Attorney Executing Stipulrtion


     ~~~n:tun- ;t P: r;'~ v j•.'tr?rr,ey                                                 SignaturU of Par;y or Att:>rney

      ~_._~ I:; I;air~t;.,
                      rr , -`i., ~ :., •;
                                    .. ..idar. *  - C~rc•~s-d~.fendant
                                               I._.~     ~    ~                          ',l Rlr~n~~iff ~. -7 Defend,ant C_1 ^ross-rlefer)c: an:

       _ ;,~:;                                                                           [7ateci•

                                                             t; ArldJtlon'ar srgnifti/rzr(s) attacherl


                                                ST1RlJt_ATInN TO Ai.l'ERbfA-rIVE EZISPUTi:•. r~tf_SOI.UTION
